       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 1 of 95




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 UNITED STATES OF AMERICA, ex rel.
 HENRY B. HELLER,
                   Plaintiffs,
                                                      Civil Action File No.:
 v.
 GUARDIAN PHARMACY, LLC and                            1:18-cv-03728-SDG
 GUARDIAN PHARMACY OF
 ATLANTA, LLC,
                                                  JURY TRIAL DEMANDED
                          Defendants.


       AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Henry B. Heller (“Relator”) brings this action on behalf of the United States

of America pursuant to the qui tam provisions of the federal False Claims Act, 31

U.S.C. § 3730(b), and shows the Court as follows:

                                I. Introduction

      1.    This action seeks to recover damages and civil penalties on behalf of

the United States of America based upon false claims for payment submitted to the

Medicare and TRICARE Programs for prescription medications that resulted from

a kickback scheme perpetrated by Defendants Guardian Pharmacy, LLC and

Guardian Pharmacy of Atlanta, LLC (collectively, “Guardian”).




                                         1
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 2 of 95




      2.     Guardian is an institutional pharmacy that fills prescription drug

orders for residents of assisted living communities, personal care homes, and other

long-term care facilities.

      3.     Residents of assisted living communities and personal care homes are

typically elderly people experiencing chronic health issues that require ongoing

treatment with multiple prescription drugs. Senior living facilities generally assist

residents with taking their medications. Most residents are beneficiaries of the

Medicare Program, and their prescription medications and supplies are paid for in

whole or in part by Medicare. Other residents participate in TRICARE, a federal

healthcare program for military veterans and families which pays for, in whole or

in part, the prescription medications and supplies provided by Guardian.

      4.     To protect senior residents, Georgia law imposes certain requirements

on assisted living communities and personal care homes that offer medication

assistance for their residents. The facilities must manage the residents’

medications in a safe and secure manner, maintain daily records of medication




                                          2
          Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 3 of 95




administration to residents, and conduct staff education and skills certifications,

among other duties under Georgia law.1

      5.      Guardian competes fiercely with local and national pharmacies to

profit from the lucrative prescription drug market represented by senior citizens

who live in these facilities. The market is strongly influenced by the owners and

operators of the facilities because they customarily steer their residents to a

preferred pharmacy to fill prescription drug orders, and residents overwhelmingly

use the pharmacy recommended by the facility where they live.

      6.      Since 2014, despite its own clear contractual language to the contrary,

business as usual for Guardian has been to knowingly offer and furnish kickbacks

to induce owners and operators of assisted living communities and personal care

homes to select and retain Guardian over its competitors as the “preferred

pharmacy” to fill prescription drug orders for their residents, including Medicare

and TRICARE beneficiaries.




      1
        See, e.g., Ga. Comp. R. & Regs. 111-8-63-.20(11)-(12) (medication
management in assisted living communities); Ga. Comp. R. & Regs. 111-8-62-
.20(7)-(8) (medication management in personal care homes).


                                           3
          Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 4 of 95




         7.   Specifically, Guardian employs a team of consulting pharmacists and

pharmacy nurses who perform medication management services for customers, on

a quarterly basis, for no charge or for charges that are well below fair market value

(hereinafter “FMV”). Guardian refers to these services as “consulting” or “audit”

services. By performing such consulting services for free or below FMV,

Guardian relieves those assisted living communities and personal care homes that

select Guardian as their “preferred pharmacy” of the costs of complying with their

legal obligations to perform such services for their residents and otherwise benefits

the facilities by reducing their overhead costs.

         8.   Guardian’s Consulting Department also has furnished legally-required

education classes and skills checks for free or below-cost to the staff of facilities

that chose Guardian as their preferred pharmacy, again relieving the facilities of

the cost of complying with their legal obligations to provide these services for their

staff.

         9.   As another inducement, Guardian also has offered free installation of

the computers and software programs for electronic medication administration

records (eMAR) systems used by assisted living communities and personal care

homes that select Guardian as their “preferred” pharmacy. These systems provided

at no cost by Guardian assist customers (i.e., senior living facilities) in maintaining


                                           4
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 5 of 95




a daily medication administration record for each resident, as required by Georgia

law.

       10.   These improper inducements are central to Guardian’s marketing

campaign and growth strategy.

       11.   One purpose of Guardian’s practice of supplying free and below FMV

goods and services to senior living facilities was to induce them to refer their

residents to Guardian, or arrange for their residents to select Guardian, for

prescription drugs and supplies covered by Medicare or TRICARE, all in violation

of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b). The claims for payment

that Guardian has submitted and continues to submit to Medicare or TRICARE as

a result of its kickback scheme are false claims that violate the False Claims Act,

31 U.S.C. § 3729(a).

       12.   Representative examples of false claims resulting from Guardian’s

kickback scheme are identified below. As a direct and foreseeable result of

Guardian’s kickback scheme, Guardian has submitted hundreds of thousands of

false claims to the Medicare Program and TRICARE Programs, and the

Defendants’ unlawful conduct continues today.




                                          5
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 6 of 95




                          II.   Jurisdiction and Venue

      13.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1345 (United States as plaintiff) and 28 U.S.C. § 1331 (federal

question jurisdiction).

      14.    This Court has personal jurisdiction over the Defendants, and venue is

proper in the Northern District of Georgia pursuant to 31 U.S.C. § 3732(a) and 28

U.S.C. § 1391, in that one or more Defendants can be found, resides, or transacts

business in this District, and the violations of the False Claims Act described

below were carried out in this District.

                                III.   The Parties

      15.    Relator Henry Bernard Heller II is a resident of Georgia. Mr. Heller

has been involved in the pharmacy industry for nearly 40 years. For 16 years, he

co-owned Collier’s Personal Care Pharmacy, a long-term care pharmacy operating

throughout north Georgia. In 2017, Guardian Pharmacy of Atlanta acquired

Collier’s, and Guardian contracted with Mr. Heller first as an Account

Management Consultant and later added Sales Representative duties to his

responsibilities. Until October 30, 2018, Mr. Heller participated in sales calls with

Guardian’s President, Matthew Hopp, who was responsible for negotiating and

entering into contracts with customers.


                                           6
         Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 7 of 95




      16.    Defendant Guardian Pharmacy, LLC is registered as a foreign limited

liability company and has its principal place of business in this District at 171 17th

Street NW, Suite 1400, Atlanta, GA 30363. Its registered agent is Registered

Agent Solutions, Inc., 900 Old Roswell Lakes Pkwy, Suite 310, Roswell, GA,

30076.

      17.    Defendant Guardian Pharmacy of Atlanta, LLC (NPI Number

1801180625) is a domestic limited liability company that does business at 171 17th

Street NW, Suite 1400, Atlanta, GA 30363. Its registered agent is Registered

Agent Solutions, Inc., 900 Old Roswell Lakes Pkwy, Suite 310, Roswell, GA,

30076.

      18.    Guardian Pharmacy, LLC is a member and majority owner of

Guardian Pharmacy of Atlanta, LLC. The Defendants collectively are referred to

in this Complaint as “Guardian.”

                        IV.    Anti-Kickback Statute

      19.    The Anti-Kickback Statute makes it a crime to offer anything of value

to an assisted living community or personal care home if one purpose of the

arrangement is to induce the facility to refer its residents to a pharmacy to fill

prescriptions, or otherwise to arrange for or recommend the pharmacy to furnish

prescription drugs and supplies to residents, when the drugs and supplies are paid


                                           7
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 8 of 95




for in whole or in part by a federal health care program, such as the Medicare

Program or TRICARE. See 42 U.S.C. § 1320a-7b(b).

      20.    Congress passed the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b),

in 1972 to curb fraud and abuse in federal health care programs.

      21.    The Anti-Kickback Statute creates a felony criminal offense in that,

      Whoever knowingly and willfully offers or pays any remuneration
      (including any kickback, bribe, or rebate) directly or indirectly,
      overtly or covertly, in cash or in kind to any person to induce such
      person--

             (A) To refer an individual to a person for the furnishing or
             arranging for the furnishing of any item or service for which
             payment may be made in whole or in part under a Federal
             health care program, or

             (B) To purchase, lease, order or arrange for or recommend
             purchasing, leasing, or ordering any good, facility, service, or
             item for which payment may be made in whole or in part under
             a Federal health care program,

      Shall be guilty of a felony and upon conviction thereof, shall be fined
      not more than $25,000 or imprisoned for not more than five years, or
      both.

   42 U.S.C. § 1320a-7b(b)(2).

      22.    “Remuneration” under the Anti-Kickback Statute refers to an

exchange of anything of value, including any kickback, bribe, or rebate, whether

paid directly or indirectly, overtly or covertly, in cash or in kind. See 42 U.S.C. §

1320a-7b(b)(2).

                                           8
         Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 9 of 95




      23.    Underscoring the breadth of the statutory definition, the United States

Department of Health and Human Services, Office of Inspector General (“HHS

OIG”) Anti-Kickback Provisions, 56 Fed. Reg. 35952, 35958 (1991), broadly

define the term “remuneration” as “anything of value in any form or manner

whatsoever.” See HHS-OIG Anti-Kickback Provisions, 56 Fed. Reg. 35952,

35958 (1991); accord United States ex rel. Fry v. The Health Alliance of Greater

Cincinnati, 2008 U.S. Dist. LEXIS 102411, at *17 (S.D. Ohio Dec. 18, 2008).

      24.    As such, unlawful remuneration includes furnishing free services or

services for below fair market value (“FMV”). See, e.g., 42 U.S.C. § 1320a-

7a(i)(6) (defining “remuneration” for purposes of imposing civil monetary

penalties to include “items or services for free or for other than fair market

value.").

      25.    The Anti-Kickback Statute prohibits any arrangement in which at

least one purpose of the remuneration is to induce referrals of patients for items or

services paid for by federal health care programs. United States v. Borrasi, 639

F.3d 774 (7th Cir. 2011); United States v. McClatchey, 217 F.3d 823 (10th Cir.

2000); United States v. Davis, 132 F.3d 1092 (5th Cir. 1998); United States v.

Kats, 871 F.2d 105 (9th Cir. 1989); United States v. Greber, 760 F.2d 68 (3d Cir.

1985).


                                           9
         Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 10 of 95




        26.    No exceptions or safe harbors to the Anti-Kickback Statute apply to

the free and below FMV services provided by Guardian to induce and maintain its

customers’ referrals of their residents to Guardian.

        27.    In fact, as further explained below, conduct similar to Guardian’s has

been the subject of decades of enforcement actions and guidance published by

HHS OIG.

        28.    Over a decade ago, HHS OIG expressly cautioned that “consultant

pharmacist services under contract with a long-term care pharmacy” that are

provided for free or “at non-fair-market-value rates” present a heightened risk of a

violation of the Anti-Kickback Statute.2

        29.    Congress enacted the Anti-Kickback Statute to ensure that decisions

about medical care are based on the best interests of patients, rather than on the

influence of payments or other “remuneration” from someone seeking patient

referrals. Congress also was concerned that kickbacks create unfair competition in

the healthcare market and can drive honest companies out of the market, to the

detriment of patients.




2
    73 Fed. Reg. 56832, n.53 (2008).
                                           10
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 11 of 95




      30.    In 2010, Congress strengthened the Anti-Kickback Statute by adding a

provision to establish that a claim for payment submitted to a federal program such

as Medicare or TRICARE that includes “items or services resulting from” a

kickback scheme “constitutes a false or fraudulent claim” in violation of the False

Claims Act. See 42 U.S.C. § 1320a-7b(g).

      31.    Accordingly, a claim for payment to Medicare or TRICARE that

results from a kickback scheme is a false claim as a matter of law. Id.

      32.    Compliance with the Anti-Kickback Statute thus is a material

condition of payment for claims submitted to the Medicare Program or TRICARE,

as a matter of law.

                           V.    False Claims Act

      33.    The False Claims Act imposes civil liability on any person who –

      A.     knowingly presents, or causes to be presented, a false or
             fraudulent claim for payment or approval;

      B.     knowingly makes, uses, or causes to be made or used, a false
             record or statement material to a false or fraudulent claim; [or]

      …

      G.     knowingly makes, uses, or causes to be made or used, a false
             record or statement material to an obligation to pay or transmit
             money or property to the Government, or knowingly conceals or
             knowingly and improperly avoids or decreases an obligation to
             pay or transmit money or property to the Government.

31 U.S.C. § 3729(a)(1)(A), (B), (G).
                                         11
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 12 of 95




      34.    A person or an organization that violates the False Claims Act is liable

to the United States Government for a civil penalty for each violation, plus three

times the amount of damages the Government sustains because of the violation.

See 31 U.S.C. § 3729(a)(1); 28 C.F.R. § 85.3(a)(9) (Civil Monetary Penalties

Inflation Adjustment).3

      35.    The False Claims Act, 31 U.S.C. § 3729(b) further provides the

following definitions:

       (1) the terms “knowing” and “knowingly” (A) mean that a person, with
      respect to information (i) has actual knowledge of the information; (ii)
      acts in deliberate ignorance of the truth or falsity of the information; or
      (iii) acts in reckless disregard of the truth or falsity of the information;
      and (B) require no proof of specific intent to defraud;

      (2) the term “claim” (A) means any request or demand, whether under
      contract or otherwise, for money or property and whether or not the
      United States has title to the money or property, that (i) is presented to
      an officer, employee, or agent of the United States; or (ii) is made to a
      contractor, grantee, or other recipient, if the money or property is to be
      spent or used on the Government’s behalf or to advance a Government
      program or interest, and if the United States Government (I) provides
      or has provided any portion of the money or property requested or
      demanded; or (II) will reimburse such contractor, grantee, or other



      3
        For civil penalties assessed after January 29, 2018, whose associated
violations occurred after November 2, 2015, the civil monetary penalties range
from a minimum of $11,181 to a maximum of $22,363 for each violation of the
False Claims Act. See 28 C.F.R. § 85.5. For violations occurring on or before
November 2, 2015, the civil penalty ranges from $5,500 to $11,000 for each
violation. See 28 C.F.R. § 85.3(a)(9).
                                          12
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 13 of 95




      recipient for any portion of the money or property which is requested
      or demanded; . . .

      (3) the term “obligation” means an established duty, whether or not
      fixed, arising from an expressed or implied contractual, grantor-
      grantee, or licensor-licensee relationship, from a fee-based or similar
      relationship, from statute or regulation, or from the retention of any
      overpayment; and

      (4) the term “material” means having a natural tendency to influence,
      or be capable of influencing, the payment or receipt of money or
      property.

   31 U.S.C. § 3729 (2009).

              VI.    Medicare Prescription Drug Coverage

      36.   Most of the prescriptions that Guardian fills are paid for in whole or in

part by the Medicare Program.

      37.   Congress created the Medicare Program in 1965 with the passage of

Title XVIII of the Social Security Act, see 42 U.S.C. § 426, § 426-1.

      38.   Medicare is administered by the Centers for Medicare and Medicaid

Services (CMS), a component of the United States Department of Health and

Human Services.

      39.   Medicare is a federal healthcare program within the meaning of the

Anti-Kickback Statute.




                                        13
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 14 of 95




      40.    Medicare provides hospital insurance, prescription drug benefits, and

other healthcare benefits for people 65 years and older, people with end stage renal

disease, and certain people who are disabled. See id.

      41.    Medicare beneficiaries may obtain prescription drug benefits in two

ways. Beneficiaries who participate in traditional Medicare insurance for medical

services (under Medicare Parts A and B) may enroll in a stand-alone drug plan that

covers prescription drugs called Medicare Part D. See 42 C.F.R. § 423.30. This is

known as a Prescription Drug Plan or “PDP.”

      42.    Alternatively, beneficiaries who participate in a Medicare Advantage

plan (that is, a managed care plan under Medicare Part C) for their medical benefits

may elect to add prescription drug coverage to the basic health plan that covers

their medical benefits. This is known as a Medicare Advantage Prescription Drug

Plan or “MA-PD.” See 42 C.F.R. § 422.4(c) & § 423.4.

      43.    Medicare Part C and Part D are voluntary insurance programs that are

subsidized by federal funds.

A.    Medicare Part C – Medicare Advantage Prescription Drug Plan

      44.    Medicare Part C creates a managed care option for beneficiaries. See

42 U.S.C. § 1395w-21 to § 1395w-29.




                                         14
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 15 of 95




      45.    CMS contracts with commercial insurance carriers, known as

Medicare Advantage Organizations, to offer Medicare Advantage Plans under

Medicare Part C. The Plans cover medical services, such as hospital and physician

services that are eligible for traditional Medicare coverage, as well as supplemental

benefits. See 42 C.F.R. § 422.100(c).

      46.    Examples of Medicare Advantage Organizations that offer drug

benefits as part of Medicare Advantage Plans in Georgia include but are not

limited to: Humana, Blue Cross and Blue Shield of Georgia, Cigna-Healthspring,

WellCare, and Aetna Medicare.

      47.    Both types of prescription drug plans – PDP and MA-PD – must

comply with the requirements of Medicare Part D, as described next. See 42

C.F.R. § 423.104.

B.    Medicare Part D – Prescription Drug Benefit Plan

      48.    Part D of the Medicare Program became effective January 1, 2006.

Part D was enacted as part of the Medicare Prescription Drug, Improvement, and

Modernization Act of 2003, Pub. L. No. 108-173, to provide prescription drug

benefits for Medicare “beneficiaries,” meaning individuals who are eligible to

receive benefits under the Medicare Program.




                                         15
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 16 of 95




      49.    Medicare Part D is a voluntary insurance program that is subsidized

by federal funds in the Medicare Prescription Drug Account. See 42 U.S.C. §

1395w-101; 42 C.F.R. §423.315(a).

      50.    Private insurance companies known as Part D Sponsors contract with

CMS to offer prescription drug benefit plans to Medicare beneficiaries. In

Georgia, Aetna Medicare, Humana Insurance Company, Express Scripts Medicare,

SilverScript, WellCare, UnitedHealthcare and others are Sponsors offering Part D

prescription drug benefit plans.

      51.    CMS pays monthly payments and subsidies from the Medicare

Prescription Drug Account, an account within the Federal Supplementary Medical

Insurance Trust Fund, to Part D Sponsors to fund the prescription drug benefit

plans they sell. 42 C.F.R. §423.315(a).

      52.    Part D Sponsors are regulated and subsidized by CMS pursuant to

one-year, annually renewable contracts.

      53.    Part D Sponsors frequently contract with Pharmacy Benefit Managers

(PBMs) to administer their drug benefit plans. The PBMs typically process claims

for payment submitted by pharmacies and beneficiaries, form pharmacy networks,

perform audits, and conduct other plan management activities under contracts with

Part D Sponsors.


                                          16
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 17 of 95




      54.    Part D Sponsors (and PBMs on behalf of Part D Sponsors) enter into

reimbursement agreements with pharmacies (such as Guardian) that provide

covered drugs and supplies to the Medicare beneficiaries enrolled in the

prescription drug benefit plans they sponsor.

      55.    Generally, when a pharmacy dispenses drugs or supplies to a

Medicare beneficiary, the pharmacy collects a portion of the cost from the

beneficiary (e.g., a resident of an assisted living community or personal care home)

and submits a claim electronically to the beneficiary’s Part D Sponsor, its PBM, or

to the Medicare Advantage Prescription Drug Plan, all of which are Medicare

contractors authorized by CMS to administer drug plans for beneficiaries.

      56.    For covered drugs and supplies, the pharmacy receives reimbursement

from the Medicare contractor for the portion of the drug cost not paid for by the

beneficiary. The reimbursement amount is negotiated and set forth in the

reimbursement agreement between the pharmacy and the Medicare contractor.

      57.    As to each such pharmacy claim, the Part D Sponsor (or other

contractor) submits to CMS an electronic statement called a Prescription Drug

Event, setting forth information regarding the prescription claim, including the

pharmacy that dispensed the drug, the prescriber of the drug, the quantity




                                         17
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 18 of 95




dispensed, the amount that was paid to the pharmacy, and whether the drug is

covered under the Medicare Part D benefit. See 42 C.F.R. § 423.322.

      58.    CMS relies upon the Prescription Drug Event data and other factors in

an annual reconciliation process to determine the payment amounts made to the

Part D Sponsor, and CMS recoups or pays additional funds to the Sponsor as a

result of the Prescription Drug Event data.

      59.    Claims for payment submitted by a pharmacy to the patient’s

Medicare prescription drug plan thus are “claims” within the meaning of the False

Claims Act. They are requests for money made to a Government contractor, the

money is to be spent or used to advance a Government program (that is, the

Medicare program), and federal funds are used to make the payment to the

pharmacy and to reimburse the Government contractor.

      60.    In order to receive Part D funds from CMS, Part D sponsors and their

contracted pharmacies are required to comply with the Anti-Kickback Statute and

all applicable federal laws, regulations, and CMS instructions.

      61.    By statute, all contracts between a Part D sponsor and HHS must

include a provision whereby the Part D sponsor agrees to comply with the

applicable requirements of the Part D program as well as the terms and conditions

of payment governing the Part D program. 42 U.S.C. § 1395w-112.


                                         18
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 19 of 95




      62.    Part D sponsors must also certify in their contracts with HHS that they

will agree to comply with all federal laws and regulations designed to prevent

fraud, waste, and abuse, including the FCA. 42 C.F.R. § 423.505(h)(1).

      63.    CMS regulations further require all contracts between Part D

Sponsors and pharmacies (such as Guardian) to contain language obligating the

pharmacies to comply with all applicable federal laws including the Anti-Kickback

Statute and applicable regulations and CMS instructions. See 42 C.F.R. §

423.505(i)(4)(iv).

      64.    Compliance with the Anti-Kickback Statute thus is a material and

essential condition of payment for prescription drug medications and supplies

dispensed by pharmacies to Medicare beneficiaries.

      65.    The Medicare Program and Medicare contractors such as Medicare

Advantage Organizations and Part D Sponsors are collectively referred to as

“Medicare” in this Complaint.

C.    Medicare Claims Submission Process

      66.    Pharmacies, including Defendants, submit claims for payment for

prescription drugs in electronic format to Medicare Plans (including Medicare Part

D and Medicare Advantage Prescription Drug Plans).




                                        19
          Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 20 of 95




      67.      Medicare Plans require pharmacies to submit claims in compliance

with a universal claim format established by the National Council for Prescription

Drug Programs, Inc. (NCPDP), a not-for-profit industry organization recognized

by CMS.

      68.      The NCPDP established a pharmacy claim format known as the

NCPDP Telecommunication Standard. Each Medicare Plan publishes a form

known as a Payer Sheet that tracks the NCPDP Telecommunication Standard and

provides specific claim instructions to pharmacies.

      69.      The Payer Sheet includes identifying numbers for each Medicare Plan.

Plans are identified with a BIN (Bank Identification Number) and a PCN

(Processor Control Number). When a pharmacy receives the patient’s plan

information, the pharmacy consults the Payer Sheet for that Plan and follows the

instructions for submitting claims for payment to the Plan.

      70.      Medicare Plans are identified with unique BIN and PCN numbers,

putting the pharmacy on notice when a claim for payment is submitted to Medicare

as opposed to a commercial insurance plan. See 42 C.F.R. §423.120(c)(4).

      71.      A pharmacy claim for payment must contain the BIN and PCN

number for the Medicare Plan, as well as the following information, among other

things:


                                         20
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 21 of 95




            date of service
            patient demographic information including insurance number and type
             of residence (e.g., assisted living community)
            prescription number, drug and National Drug Code (NDC), dosage,
             refills, and date of prescription
            pharmacy type (e.g., institutional pharmacy)
            pricing information such as ingredient cost, dispensing fee, sales tax,
             and gross amount due
            prescriber’s name and NPI.

D.    Certifications of Compliance

      72.    Guardian, as a pharmacy that participates in the Medicare program,

makes certain express and implied certifications of compliance with the Anti-

Kickback Statute and other laws and regulations that are material to the

government in making payment decisions on Medicare (and TRICARE) claims.

      73.    For example, Guardian, as a contractor with numerous Part D plan

sponsors, must “certify (based on best knowledge, information, and belief) the

accuracy, completeness, and truthfulness of the data and acknowledge that the

claims data will be used for the purposes of obtaining Federal reimbursement.” 42

C.F.R. § 423.505(k)(3).

      74.    Each claim Guardian submitted to Medicare Advantage Organizations

and Part D plan sponsors conveyed, among other things, information about the

patient, the prescriber, the pharmacy, and the date the prescription was filled. By

submitting this information on the claim, Guardian implicitly represented that the

                                         21
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 22 of 95




decision to dispense the prescription medication was not tainted by inducements

prohibited by the Anti-Kickback Statute. By failing to disclose that the referral of

the prescription was induced by an illegal kickback, these specific representations

on the claim were false and misleading.

      75.    Guardian also violated the express representations it made in its

contracts with the Part D sponsors to abide by all applicable federal laws including

the Anti-Kickback Statute and applicable regulations and CMS instructions by

virtue of the conduct alleged below.

      76.    Guardian knowingly used the false representations in its contracts

with the Part D plan sponsors to submit and obtain reimbursement for prescription

drugs from Medicare. The Part D plan sponsors relied on the false representations

made by Guardian when it submitted Prescription Drug Event data to Medicare. In

turn, Medicare relied on the accuracy of this data when it reimbursed the Part D

plan sponsors. If Medicare had known about Guardian’s false representations, it

would not have reimbursed the Part D plan sponsors, which in turn, would not

have paid Guardian’s claims.

             VII.    TRICARE Prescription Drug Coverage

      77.    TRICARE (formerly known as CHAMPUS) is a federal health care

program, as defined in the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, that is


                                          22
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 23 of 95




administered by Defense Health Agency, a component of the Department of

Defense. TRICARE provides health care insurance for active duty military

personnel, military retirees, and military dependents.

      78.    TRICARE contracts with Express Scripts, Incorporated (ESI) to

administer the prescription drug coverage of the TRICARE program, including the

processing and payment of claims for reimbursement from TRICARE for

prescription drugs.

      79.    A pharmacy seeking reimbursement from TRICARE must comply

with TRICARE’s anti-fraud and abuse provisions. 32 C.F.R. § 199.9(a)(4). The

regulations define fraudulent situations to include kickback arrangements. Id.

§199.9(c)(12).

      80.    Fraud by a pharmacy may result in the denial of the claim or the

exclusion or suspension of the pharmacy from participation in the TRICARE

program. 32 C.F.R. § 199.9(b), (f).

      81.    To receive reimbursement from TRICARE for pharmacy claims, a

provider such as Guardian must enter into a Provider Agreement with ESI. A

Provider Agreement is essential to TRICARE claims submission. Having a valid

Provider Agreement is required in order to submit claims for pharmacy claim

reimbursement to TRICARE.


                                         23
         Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 24 of 95




      82.     In the Provider Agreement with ESI, providers, such as Guardian,

agree to be bound by and comply with applicable laws, rules, and regulations,

including, but not limited to, the fraud and abuse laws.

      83.     Providers such as Guardian are also required by their Provider

Agreement to comply with the ESI Provider Manuals. The Manuals require

providers to be aware of and comply with all state and federal laws “including anti-

kickback statutes….” The Manuals warn that “[f]ailure to demonstrate compliance

with these laws may result in immediate termination by [ESI].”

      84.     Each claim that Guardian submitted to TRICARE for reimbursement

conveyed, among other things, information about the patient, the prescriber, the

pharmacy, and the date the prescription was filled. By submitting this information

on the claim, Guardian implicitly represented that the decision to dispense the

prescription medication was not tainted by inducements prohibited by the Anti-

Kickback Statute. By failing to disclose that the referral of the prescription was

induced by an illegal kickback, these specific representations on the claim were

false and misleading.

      85.     Guardian violated the express representations it made in its Provider

Agreement to abide by fraud and abuse laws by virtue of the conduct alleged

below.


                                         24
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 25 of 95




      86.    Guardian knowingly used the expressly false representations in its

Provider Agreement to submit and obtain reimbursement for prescription drugs

from TRICARE. TRICARE relied on the false representations made by Guardian

at the time it paid Guardian’s claims, and if TRICARE had known that

representations in Guardian’s Provider Agreement were false, TRICARE would

not have paid the claims.

      87.    For these reasons, Guardian’s Provider Agreement constituted express

false statements and/or an express false record used to get false claims paid.

      88.    In order to obtain reimbursement from TRICARE for dispensing

prescription medications, Guardian submitted electronic data claims to ESI. After

receiving a claim, ESI adjudicated the claim on behalf of DHA. If the claim was

successfully adjudicated, then ESI sent the pharmacy authorization to dispense the

drug. ESI also sent DHA a data record of the claim, and after a holding period,

ESI paid the pharmacy on the claim from a government-established and

government-funded account created for the purpose of paying TRICARE

reimbursement claims.

      89.    Such reimbursed claims are therefore claims within the meaning of 31

U.S.C. § 3729(B)(2).




                                         25
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 26 of 95




VIII.Georgia State Law Requirements for Assisted Living Communities and
                           Personal Care Homes

       90.    Assisted living communities and personal care homes are residential

 living facilities that provide different levels of personal care services to senior

 residents, including medication administration and assistance with essential

 activities of daily living, such as eating and bathing. See O.C.G.A. § 31-7-12.2(b)

 (assisted living communities); O.C.G.A. § 31-7-12 (personal care homes).

       91.    Assisted living communities and personal care homes must be

 licensed by the State of Georgia to operate in Georgia. O.C.G.A. § 31-7-3(d)(1).

       92.    Assisted living communities and personal care homes are different

 from nursing homes and skilled nursing homes, which have a primary focus of

 delivering healthcare services to patients who are unable to live independently.

 Such nursing facilities employ physicians or other clinicians who furnish

 healthcare services to residents.

       93.    By contrast, assisted living communities and personal care homes are

 not engaged in the delivery of health care services. Their staff may, and in most

 cases do, assist residents with taking medications prescribed by individual

 physicians and other providers; however, the staff are not licensed to practice

 medicine. They may not write orders for prescription drugs or provide medical

 treatment to residents.

                                            26
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 27 of 95




      94.    Virtually all of the residents of senior living homes are elderly and

beneficiaries of the Medicare program who receive prescription drug benefits

under Medicare Part D or TRICARE beneficiaries.

      95.    Most residents have chronic health conditions that require them to

take multiple prescription medications daily.

      96.    A typical assisted living community in Georgia serves about 30 to 70

residents. Personal care homes are smaller, typically with 15 to 25 residents.

      97.    Unlike nursing home residents who often receive Medicaid benefits,

residents of assisted living communities and personal care homes typically pay the

fees to live in the facilities out of their own pockets or with private insurance. The

cost of living in the facility generally is not covered by Medicare or Medicaid.

      98.    The facilities thus compete aggressively to attract residents who

typically pay $2,500 to $7,000 or more per month in residence fees, depending on

the location and types of support services the facilities offer to residents.

      99.    Because residence fees are paid with the personal assets of residents,

small price differences among competing residential facilities can determine a

resident’s choice of where to live, thus the facilities seek to limit their operating

costs as much as possible. Facilities also seek to limit the costs to their residents as

much as possible.


                                           27
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 28 of 95




      100. These operating costs borne by the facilities are significant as Georgia

law imposes strict legal obligations on the facilities related to: (1) Medication

Administration Records; (2) Medication Management; and (3) Education and

Skills Checks for certain staff.

A.    Mandatory Medication Records

      101. Georgia law requires every assisted living community and personal

care home that assists residents with their medications or supervises residents who

self-administer their medications to maintain a daily medication administration

record, also known as a medication assistance record, or “MAR,” for each resident.

See O.C.G.A. § 31-7-12.2(g)(8) (in an assisted living community, a “medication

aide shall record in the medication administration record all medications that the

medication aide has personally administered to a resident”) (emphasis added); Ga

Comp. R. & Regs. 111-8-62-.20(5) (when a personal care home “either provides

assistance with, or supervision of self-administered medications or health

maintenance activities involving medications to residents, the home must maintain

a daily Medication Assistance Record (MAR) for each resident receiving such

service.”) (emphasis added).

      102. The MAR must document daily information relevant to each

resident’s prescriptions, including the date and time when the resident took or


                                          28
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 29 of 95




refused medication, type and dosage, contact information of the healthcare

provider, allergies, errors, side effects, and adverse reactions. See Ga. Comp. R. &

Regs. 111-8-63-.20(9) (medications in assisted living communities); Ga. Comp. R.

& Regs. 111-8-62-.20(5) (medications in personal care homes).

      103. The MAR is subject to inspection by the Georgia Department of

Community Health, and a failure to comply with MAR requirements can result in a

license suspension or revocation for an assisted living community or personal care

home. See Ga. Comp. R. & Regs. 111-8-63-.33 (assisted living community); Ga.

Comp. R. & Regs. 111-8-62-.33 (personal care homes).

      104. Most assisted living communities and many personal care homes now

fulfill their legal obligation to maintain a MAR by purchasing software or online

services known as “eMAR”, an electronic version of the system.

      105. More and more facilities are turning to eMARs to satisfy their medical

records obligations.

B.   Mandatory Medication Management

      106. In addition to requiring assisted living communities and personal care

homes to maintain medication records, Georgia law also sets forth strict

requirements for those facilities to manage the medications administered to their

residents.


                                         29
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 30 of 95




      1.     Medication Management Laws

      107. To protect the residents’ safety, Georgia law requires assisted living

communities and personal care homes to carefully manage the storage,

administration, and disposal of medications for their residents.

      108. Specifically, Georgia law requires that assisted living communities

and personal care homes obtain new prescriptions from the pharmacy within 48

hours, store medications in a secure manner, keep medications in their original

packaging, and properly dispose of unused and expired medications in accordance

with federal guidelines. See Ga. Comp. R. & Regs. 111-8-63-.20(11)-(12)

(medication management in assisted living communities); Ga. Comp. R. & Regs.

111-8-62-.20(7)-(8) (medication management in personal care homes).

      2.     Special Duties For Assisted Living Communities

      109. In addition to the requirements explained above, assisted living

communities also must satisfy additional requirements for proper medication

management under Georgia law. See O.C.G.A. § 31-7-12.2(10).

      110. Specifically, Georgia law states that an assisted living community that

utilizes medication aides “shall secure the services of a licensed pharmacist,” and

the pharmacist must perform the following duties:




                                         30
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 31 of 95




      (A)    Perform a quarterly review of the drug regimen of each resident of the
             assisted living community and report any irregularities to the assisted
             living community administrator;

      (B)    Remove for proper disposal any drugs that are expired, discontinued,
             in a deteriorated condition, or where the resident for whom such drugs
             were ordered is no longer a resident;

      (C)    Establish or review policies and procedures for safe and effective drug
             therapy, distribution, use, and control; and

      (D)    Monitor compliance with established policies and procedures for
             medication handling and storage.

See O.C.G.A. § 31-7-12.2(g)(10) (emphasis added).

      111. The assisted living communities’ legal obligation to hire a consultant

to perform these services at their facilities is separate and distinct from the

responsibilities of a pharmacy to perform safety checks and offer patient

counseling before dispensing medications to a patient. See, e.g., O.C.G.A. § 26-4-

5(13); O.C.G.A. § 26-4-85 (patient counseling).

      112. Whether or not assisted living communities select a preferred

institutional pharmacy, such as Guardian, the assisted living communities are still

required to pay for a pharmacist consultant to provide these important drug

regimen reviews.

      113. Compliance with all medication management requirements is subject

to inspection by the Georgia Department of Community Health, and a failure to

comply can result in a license suspension or revocation for an assisted living

                                           31
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 32 of 95




community or personal care home. See Ga. Comp. R. & Regs. 111-8-63-.33

(assisted living community); Ga. Comp. R. & Regs. 111-8-62-.33 (personal care

homes).

C.     Mandatory Staff Education and Skills Checks

       114. Assisted living communities offering medication administration

services are also required to employ certified medication aides, at a minimum, to

administer medications. Ga. Comp. R. & Regs. 111-8-63-.20(4).

       115. In addition, assisted living communities must administer skills

competency checks of its certified medication aides. Ga. Comp. R. & Regs. 111-8-

63-.20(5)(b). Georgia regulations require the facilities to:

       Determine and document that the medication aides who have been
       certified for more than one year upon hiring, continue to have the
       knowledge and skills necessary to administer medications properly for
       the particular community. The community must use a skills
       competency checklist which meets the requirements contained in the
       standardized clinical skills competency checklist used to certify
       medication aides.

Id.

       116. Further, assisted living communities must complete annual

competency reviews of the certified medication aides. Georgia regulations require

the facilities to:

       Complete comprehensive clinical skills competency reviews for each
       certified medication aide utilizing the skills competency checklist at

                                          32
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 33 of 95




      least, annually after hiring to determine that the aides continue to have
      the necessary skills to perform the medication tasks assigned
      competently. Such skills competency checklists must be administered
      by Georgia-licensed registered nurses, pharmacists or physicians, who
      indicate in writing that the tasks observed are being performed
      competently.

Ga. Comp. R. & Regs. 111-8-63-.20(5)(f).

      117. If an assisted living community provides a certified medication aide

training program, they are required to:

      (a)    Utilize the state-approved medication aide training program
             ensuring that the training is administered by a Georgia-licensed
             registered nurse, pharmacist, or physician.
      (b)    Require the aide to demonstrate the requisite clinical skills to
             serve as a medication aide before a Georgia-licensed registered
             nurse, pharmacist or physician utilizing the standardized
             medication administration checklist developed by the
             Department.
      (c)    Prepare the aide to take the written competency examination to
             become a certified medication aide.
      (d)    Verify that the aide is in good standing on the Georgia certified
             nurse aide registry.
      (e)    Provide information to the aide on the registration and locations
             for taking the written competency examination.
      (f)    Provide the documentation to the Georgia Certified Medication
             Aide Registry that is necessary to complete the application for
             placement of the aide's name on the Georgia Certified
             Medication Aide Registry.
      (g)    Not permit the aide to administer medications independently
             unless the aide is listed on the Georgia certified medication aide
             registry in good standing.



                                          33
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 34 of 95




Ga. Comp. R. & Regs. 111-8-63-.20(6).

      118. Even for unlicensed staff who are not certified medication aides but

who are providing assistance with or supervision of self-administration of

medications to capable residents, assisted living communities are required to

“provide and document medication training” and perform medication skills

competency determinations at the time of hire and at least annually thereafter. Ga.

Comp. R. & Regs. 111-8-63-.20(7)-(8).

      119. Personal care homes that provide assistance with or supervision of

self-administration of medications to capable residents must similarly “provide and

document medication training for the unlicensed staff” who are involved. Ga.

Comp. R. & Regs. 111-8-62-.20(3).

      120. Personal care homes must also perform skills competency

determinations of these unlicensed staff members at the time of hire and at least

annually thereafter. Ga. Comp. R. & Regs. 111-8-62-.20(4).

                IX.    Defendants’ Pharmacy Operations

A.   The Home Office

      121. Defendant Guardian Pharmacy is a private company that was founded

in 2004, and has its headquarters in Atlanta, Georgia.




                                         34
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 35 of 95




      122. Guardian Pharmacy owns and operates pharmacies in 37 locations and

18 states in the United States.

      123. Guardian Pharmacy operates through “Partner Pharmacies,” that is,

local entities that are operated jointly by Guardian Pharmacy and a local

management team.

      124. Guardian Pharmacy is known as the “Home Office” within the

Guardian organization.

      125. Guardian Pharmacy is the majority owner of its Partner Pharmacies;

as such, Guardian Pharmacy controls the operations of its Partner Pharmacies,

including Defendant Guardian Pharmacy of Atlanta.

      126. Specifically, Guardian Pharmacy develops national and regional sales

strategies for the entire company, conducts training for all sales representatives and

other employees, and exerts control over the billing process, contracting, finance

and legal functions for the Partner Pharmacies.

      127. Guardian is the third-largest institutional pharmacy in the United

States, with over $550 million in annual revenues from filling more than 12 million

prescriptions for over 100,000 residents of assisted living communities, personal

care homes, skilled nursing homes, and other facilities, many of whom are

beneficiaries of federal health care programs such as Medicare and TRICARE.


                                         35
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 36 of 95




      128. Guardian packages the residents’ medications in special multi-dose or

unit-dose packaging to facilitate correct medication administration, delivers the

medications and supplies to facilities, and bills the residents and their insurance

plans (typically, Medicare) for the cost of prescription medications and supplies.

Additional service fees may be billed to the residents.

      129. The executive team in the Home Office is focused on a growth and

profit strategy, that is, the officers of the company aggressively promote sales

growth to increase the number of residents under contract with Guardian, i.e., the

number of patients who fill prescriptions with Guardian.

      130. Guardian aggressively competes with other institutional pharmacies

and retail pharmacy chains such as CVS and Walgreens to fill prescriptions for

long-term care residents.

      131. While Guardian derives most of its sales revenues from residents who

fill prescriptions with Guardian, the company views the facilities where the

residents live as its true “customers.”

      132. To gain access to residents, Guardian often negotiates agreements

with the owners and operators of the facilities. These agreements give Guardian

the status of being the “preferred pharmacy” for the residents, meaning the owners




                                          36
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 37 of 95




and operators of the facilities steer their residents to Guardian for their prescription

medications and supplies.

      133. While residents have the freedom to choose any pharmacy to fill their

prescriptions, the facility steers residents to choose the preferred pharmacy and to

agree to use the particular method for packaging medications that the facility finds

most convenient.

      134. Once a preferred pharmacy is selected, most residents of the assisted

living community or personal care home use that pharmacy. The percentage of

residents who use the preferred pharmacy is known as the “adoption rate.”

      135. Guardian’s adoption rate averages about 80%, meaning 80% of the

residents of an assisted living community or personal care home under a

“preferred” pharmacy contract with Guardian will select Guardian as their

pharmacy to fill medications.

      136. Because most residents consistently fill five to seven prescription drug

orders each month, securing a “preferred” pharmacy agreement means Guardian

lands a substantial and reliable revenue stream from Medicare and TRICARE as it

fills thousands of drug orders generated annually by a typical facility. Therefore,

Guardian fiercely competes for this business.




                                          37
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 38 of 95




      137. Once selected as the “preferred” pharmacy, Guardian also enters into

agreements with individual residents, allowing Guardian to fill and dispense

medications and supplies prescribed by the residents’ healthcare providers, to bill

the resident for his or her share of the costs, and to file insurance claims for the

resident, who assigns his or her prescription drug benefits to Guardian, allowing it

to be paid directly by insurers (typically, Medicare).

      B.     Guardian Pharmacy of Atlanta

      138. Guardian Pharmacy is a majority owner of Defendant Guardian

Pharmacy of Atlanta, one of the largest “Partner Pharmacies” owned by Guardian.

      139. Guardian Pharmacy controls the overall operations and strategic

direction of Guardian Pharmacy of Atlanta.

      140. Guardian Pharmacy of Atlanta provides institutional pharmacy

services to approximately 3,800 residents of assisted living communities and

personal care homes in the northern half of the State of Georgia, including the

Atlanta metropolitan area. The number of residents under contract with Guardian

fluctuates from month to month.

      141. Guardian Pharmacy of Atlanta generates over $17 million in annual

revenues by filling prescriptions and performing ancillary services for residents of




                                           38
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 39 of 95




assisted living communities and personal care homes, most of whom are Medicare

or TRICARE beneficiaries.

   C.     Guardian’s Acquisition of Collier’s

        142. In 2017, Guardian Pharmacy of Atlanta significantly expanded its size

by acquiring Collier’s Personal Care Pharmacy, which Relator co-owned, and

thereby adding approximately 1,700 new residents to its pharmacy service.

        143. As part of the transaction, Relator was contracted by Guardian

Pharmacy of Atlanta as an account management consultant because of his industry

knowledge and success with Collier’s pharmacy.

        144. Relator agreed to a two-year contract with Guardian Pharmacy of

Atlanta beginning on January 23, 2017.

        145. The transition of these residents from Collier’s to Guardian was not

automatic. Instead, Guardian transitioned these residents over time until October

2017. During the transition, Guardian relied on Collier’s to continue to service

these customers by packaging and delivering their medications, although the

claims were submitted to federal health care programs under Guardian’s name and

provider number.




                                         39
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 40 of 95




      146. Relator, therefore, continued to have first-hand knowledge of these

customers and claims submitted to federal health care programs on their behalf

following the Collier’s acquisition.

      147. Based on Relator’s observations, he estimates that Guardian

Pharmacy of Atlanta is now the “preferred pharmacy” for approximately 40

assisted living communities and 65 personal care homes.

                     X.    Guardian’s Kickback Scheme

      148. While working for Guardian, Relator learned that rather than

differentiating itself based on the quality of services it provided, Guardian, under

the direction of President Matthew Hopp, who had a personal ownership interest in

Defendant Guardian Pharmacy of Atlanta LLC, instead offered and continues to

offer illegal inducements to attract or retain its customers.

      149. Providing illegal inducements was business as usual for Guardian and

Mr. Hopp. In fact, when Guardian finally decided in early 2018 to adopt fees for

certain services, Mr. Hopp unequivocally stated, “[W]e have to be VERY careful

not to price ourselves out of the market.”

      150. Specifically, Relator learned that Guardian was not charging fees for

consulting services (also known at Guardian as “audits”) provided by Guardian’s




                                          40
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 41 of 95




pharmacists and nurses for the facilities it served, in violation of the Anti-Kickback

Statute.

      151. Relator’s subsequent observations also revealed that Guardian was

providing free education and skills checks for staff at many of Guardian’s

customers, as well as free installation of electronic medication administration

records systems (eMARs) for all assisted living communities and personal care

homes that selected Guardian as their preferred pharmacy.

      152. Relator learned that Guardian, in some instances, also did not charge a

monthly subscription fee for ongoing access to the eMAR system, again in

violation of the Anti-Kickback Statute.

      153. Guardian offers and provides such services to its customers for free,

or below FMV, in order to obtain and retain the coveted status of “preferred”

pharmacy from owners and operators of the facilities so Guardian can bill federal

healthcare programs for the residents’ prescription drug medications.

      154. Guardian’s free services relieve its contracted facilities of the costs

they otherwise would incur to comply with Georgia law requirements.

      155. Performing such services is not necessary for Guardian to fulfill its

role as a pharmacy dispensing prescription medications and supplies to residents;




                                          41
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 42 of 95




the services are offered as a benefit and inducement to the facilities who thereby

avoid the costs of procuring those services on the open market.

      156. Upon information and belief, Guardian’s practice of providing the

illegal inducements described herein began at least as early as late 2014, and they

continue through the present.

A.    Free or Below FMV Medication Management

      157. Guardian of Atlanta maintains a “Consulting Department” that

employs two pharmacists and two pharmacy nurses whose sole responsibilities are

to conduct pharmacy consulting services, education, and skills checks, which

assisted living communities and personal care homes are required by Georgia law

to perform.

      158. For assisted living communities, Guardian’s Consulting Department

assigns one of its employed, licensed pharmacists to perform drug regimen

reviews and other services at the home. See O.C.G.A. § 31-7-12.2(g)(10).

Specifically, a Guardian consulting pharmacist on a quarterly basis reviews the

medication administration record and stored medication as to each resident who

uses Guardian as his or her pharmacy.

      159. For residents receiving assistance with medication administration in

personal care homes, Georgia law does not specify that a pharmacist must perform


                                         42
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 43 of 95




the medication management duties required by law. Therefore, Guardian’s

Consulting Department assigns one of its employed pharmacy nurses to each

personal care home to “audit” medication records and medication storage carts and

to review the facility’s compliance with the storage and disposal requirements of

Georgia law. See Ga. Comp. R. & Regs. 111-8-62-.20(7)-(8). These services are

of value to the personal care home as they alleviate the facility’s responsibilities

for medication management.

      160. Guardian’s consulting pharmacists and nurses neither dispense

medications, nor counsel individual patients. They rarely if ever interact with

residents of senior living facilities. Rather, they visit each facility to consult with

the operator or staff about drug management, record-keeping, storage, and disposal

by the facility. The consultants inspect medication administration records to

determine if the facility gave the correct drugs to residents at appropriate intervals,

they review medication carts where drugs are centrally stored at the facility, and

they look for expired drugs in stock at the facility.

      161. Proper medication management and administration are legal

responsibilities of each senior living facility that offers medication services. As a

pharmacy, Guardian is not required by law to advise facilities on how they manage

medications for their residents.


                                           43
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 44 of 95




      162. In contrast to consulting services, Georgia law imposes separate duties

on pharmacists with respect to dispensing medications. Before dispensing a drug,

for example, a pharmacist must offer patient counseling about drug safety and

possible adverse reactions. See O.C.G.A. § 26-4-85. Patient counseling generally

takes the form of an information sheet provided to the patient; the pharmacist does

not charge for patient counseling. The mandatory duties of a dispensing pharmacist

are not at issue in this Complaint.

      163. Guardian’s consulting services, by contrast, take place onsite at

residential facilities, after drug orders have already been filled, and they are

provided to the facilities to assist them in fulfilling their duties regarding proper

drug administration to residents, drug management and storage, and drug disposal.

      164. Customarily, consulting pharmacists bill facilities for their services.

However, Guardian’s Consulting Department offers free or below FMV consulting

and other services at least one purpose of which is as an inducement to generate

referrals for prescription drug orders.

      1.     “Discounted Monthly Fee”

      165. Guardian did not always provide its consulting services for free or

below FMV to assisted living communities and personal care homes.




                                           44
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 45 of 95




      166. In or before 2014, according to a presentation made by Guardian to an

assisted living community, Guardian charged assisted living communities a

“[d]iscounted [m]onthly fee” for the following consulting services:

            Medication Cart Inspection
            Resident Chart Review (Random Selection)
            In-service from list of selected topics (Nursing CE/hour)
            Individual Drug Regimen Review per 10 residents
            Medication Record (MAR)/Documentation Review
            Modified Mock Survey / Report
            Destruction of Discontinued Medications
            Face to Face Team Review of findings / offering of options

      167. In 2017, Relator learned that Guardian stopped charging these

monthly fees beginning in 2014. In its reckless pursuit of profit, Guardian began

offering consulting services to assisted living communities and personal care

homes for free or below FMV as an illegal inducement to the facilities to obtain or

retain their residents’ prescription drug business.

      2.      “Marketing Points to Remember”

      168. On January 12, 2018, Lori Newcomb, a Guardian pharmacist

consultant and the manager of the Consulting Department, openly discussed this

scheme in an email to senior Guardian employees including President Mathew

Hopp, the Director of Pharmacy Operations Tim Williams, Relator, and others.

                                          45
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 46 of 95




While announcing that Guardian was changing its policy and starting to charge for

education and skills checks, Ms. Newcomb made clear that Guardian would

continue to provide free or below FMV consulting services to its customers.

      169. Describing this as a “[m]arketing point to remember,” she wrote,

assisted living (“AL”) communities “get high quality consulting for free every

quarter, even though this is required by AL rules.” (Emphasis added). As to

personal care homes (“PCH”), she continued, “PCH buildings get high quality

consulting for free every quarter, even though not required by the rules.”

(Emphasis added).

      170. She then announced that Guardian would begin charging “only” for

“class room training and skills checks” for both assisted living communities and

personal care homes.

      171. She described this as “an important, but difficult change to make” and

noted that they would “most likely get some negative feedback from our clients.”

She continued:

      However, with the rules as they are in GA for AL and PCH, we can
      no longer afford to give everything away for free. The old adage that
      ‘you get what you pay for’ is true. We provide the best consulting in
      the state as far as I am concerned. Matt has to pay us to do our jobs.
      We cannot continue to give everything away for free. Plus, the
      consulting team is worn out. We need more help. Matt can’t get us
      more help unless we generate some income. We already have more
      consultants per beds than anyone else at Guardian.
                                        46
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 47 of 95




   (Emphasis added).

      172. Ms. Newcomb ended the email acknowledging that facilities may

want to stop using Guardian as their preferred pharmacy if they no longer received

free or below FMV services: “Don’t make a big deal about the changes. Just make

them aware of consultant changes and charges when they ask. Immediately give

feedback to Matt if you get resistance or threats to leave.”

      3.     “Black Hole”

      173. One month later in February 2018, Mr. Hopp and Ms. Newcomb

continued this discussion of Guardian’s improper scheme. In an email, Ms.

Newcomb described the Consulting Department as a “black hole” for revenue

purposes and summarized a plan to generate revenue for the Department.

      174. Ms. Newcomb said the new fees would “make the Consulting

Department a Revenue GENERATING department rather than a black hole.” She

also explained the new fees by saying Guardian cannot justify how great its

consulting services are “IF WE ARE GIVING ALL OF OUR SERVICE AWAY

FOR FREE!”

      175. Despite the announced changes, the “Consulting, Training, and Skills

Fee Schedule” circulated by Ms. Newcomb with her emails identified new charges



                                          47
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 48 of 95




only for educational services and skills checks performed by the Consulting

Department.

      176. As for consulting services, the Fee Schedule notes that fees now may

be “negotiated” for “premium” consulting packages including education services

“IF communities would like to pay for all-inclusive service.”

      177. But the new Fee Schedule maintained Guardian’s policy that “basic

consulting services per quarter” are performed for “No charge” for those facilities

and residents who select Guardian as their pharmacy.

      178. In response to the new fee schedule, Guardian’s leadership expressed

concern that new fees might reduce their “leverage” to get more residents to

choose Guardian over competitors. Specifically, Ms. Newcomb listed a new $20

charge to perform consulting for residents who had not selected Guardian as their

pharmacy. Tim Williams, the Director of Pharmacy Operations, replied, “This

worries me a little in that if we start consulting for non-guardian residents, that

takes away our leverage to increase penetration in the community.”

      179. Mr. Hopp also replied:

      Just keep in mind we’re not trying to trap them into fees. The
      $20/person was something some of the communities agreed to. I would
      not want to start charging communities when they didn’t agree to
      anything, BUT if we’re doing extra work for trade-elsewhere and the
      community agrees that’s fine.


                                          48
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 49 of 95




      I’m excited to be getting fee[s] for these items but we have to be VERY
      careful not to price ourselves out of the market. We know our
      competitors will do a lot of this for free, and if they can save money
      elsewhere they’ll have incentive to change. So let’s just make sure we
      keep our relationships strong and focus on our service levels in the
      pharmacy.

      180. Upon information and belief, the salaries and benefits for two

pharmacists and two nurses who staff Guardian’s Consulting Department amount

to approximately $350,000 a year.

      181. The pharmacy consulting services that Guardian delivers for “no

charge” take approximately 10 minutes onsite from start to finish, per resident per

quarter. The pharmacist or nurse also incurs travel time to and from the facility,

disposes of expired or unnecessary medications, and prepares a detailed electronic

report for the facility addressing each resident’s medication history, findings, and

recommendations.

      182. To conduct pharmacy consulting services for all of Guardian’s

approximately 3,800 residents in North Georgia on a quarterly basis, the

Consulting Department devotes about 2,500 hours per year by its pharmacists and

nurses to consulting activities for its customers.

      183. As defined by Ms. Newcomb, Guardian’s Consulting Department is a

“black hole” for revenue purposes because it does not bill for most of the



                                          49
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 50 of 95




pharmacy consulting services furnished to assisted living communities and

personal care homes.

      184. Receiving free or below FMV pharmacy consulting services as a

kickback from Guardian, instead of having to hire its own pharmacist or nurse to

perform these services, holds great appeal for any assisted living community or

personal care home that is trying to reduce the costs charged to residents while still

complying with the facility’s legal requirements under Georgia law for safe

medication management.

      185. On September 4, 2018, following the implementation of these changes

for non-Guardian residents and education classes, Ms. Newcomb stated on a sales

team teleconference that she had sent out her first invoice to a facility for certain

fees. She expressed excitement that her efforts to make her Consulting Department

a revenue-generating part of the business were having success. Her message was

clear – until then, Guardian had not been charging for many of the services her

Department provided to Guardian’s customers.

      186. Ms. Newcomb has worked at Guardian since approximately

September 2014.




                                          50
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 51 of 95




      4.     National Sales Meeting

      187. These emails were not the first time Relator heard Guardian

executives discuss providing consulting services for free or below FMV.

      188. In fact, shortly following the Collier’s acquisition, Relator attended

Guardian’s national sales meeting in Atlanta on March 23 – 24, 2017. The

meeting was attended by virtually all senior executives and sales representatives

employed by Guardian

      189. At the meeting, Relator observed a compliance presentation by Bob

Weir, Vice President, Operations & Regulatory Support, for Guardian Pharmacy.

Mr. Weir joined Guardian in 2015, and previously held senior management

positions with Omnicare and other institutional pharmacies.

      190. Mr. Weir discussed pharmacy consulting services in his presentation.

He observed that the process of performing a medication audit can take 6 minutes

or longer for each resident. In a tongue-in-cheek manner, Mr. Weir then asked,

“Now everyone is charging for this, right?,” or words to that effect.

      191. Mr. Weir’s demeanor suggested to Relator, and apparently to the rest

of the sales force, that his question was rhetorical, for no one in the audience was

heard to respond. Mr. Weir said nothing more about billing customers for audits

during his presentation.


                                         51
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 52 of 95




      192. During the meeting, around the time of Mr. Weir’s presentation,

Relator saw Kendall Forbes, Executive Vice President for Sales & Operations of

Guardian Pharmacy, in the audience. Relator publicly addressed Mr. Forbes

before the audience and stated that federal guidelines require pharmacies to charge

for audits.

      193. Mr. Forbes acknowledged Relator’s remark but made no public

comment about the Company’s practice of not charging for audits.

      5.      “Confidential Pricing Terms”

      194. Relator learned that in some instances the unlawful kickbacks were

even memorialized in Guardian’s written contracts with assisted living

communities and personal care homes, despite language in the contracts

prohibiting such inducements.

      195. Guardian’s Home Office pressured Mr. Hopp and others to

memorialize the agreements with the assisted living communities and personal care

homes in written contracts.

      196. Shortly after Mr. Heller started working with Guardian, he questioned

the necessity of asking customers to sign “preferred pharmacy” contracts,

something that Collier’s pharmacy had not typically done.




                                        52
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 53 of 95




      197. In response, Mr. Hopp printed out and gave to Relator an undated,

blank contract called a “Pharmaceutical Products and Services Agreement,” which

purported to designate Guardian as the preferred pharmacy for a facility. The

Agreement provided that the “Operator” of the facility would use “best efforts” to

support Guardian’s provision of pharmacy services to the residents of the facility.

Mr. Hopp instructed Relator to review the draft contract and become familiar with

it.

      198. To his astonishment, Relator observed that the contract contained

“Confidential Pricing Terms” which stated that “Pharmacy Consulting Services”

would be provided “Quarterly at no charge.”

      199. An Exhibit to the contract also stated that Guardian would “provide

pharmacy consulting services in conjunction with Operator’s duties under

applicable law.”

      6.     Negotiations with Magnolia Senior Living

      200. Relator later observed similar terms in a contract Guardian used to

memorialize its relationship with Magnolia Senior Living, a 73-bed personal care

home located at 89 Ozora Road, Loganville, Georgia 30052.

      201. Magnolia Senior Living was previously a client of Collier’s, so

Relator has firsthand knowledge of the claims submitted by Magnolia Senior


                                         53
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 54 of 95




Living prior to and after the transition to Guardian. When they were a client of

Collier’s, Magnolia Senior Living used a multi-dose blister packaging system for

its residents’ medications called Medicine-on-Time.

       202. Prior to Relator’s arrival at Guardian, Mr. Hopp had spent

approximately $250,000 purchasing a different medication packaging system

called “strip” packaging from a company named TCGRx. Guardian uses this

expensive machine to package the medications it provides to its patients at the

facilities.

       203. Mr. Hopp wanted Relator to secure the prescription business at

Magnolia Senior Living and to convince the facility to switch to its strip packaging

system.

       204. Mr. Hopp provided a “Pharmaceutical Products and Services

Agreement” for Relator to give to Magnolia Senior Living.

       205. The proposed contract likewise contained “Confidential Pricing

Terms,” and it too stated that “Pharmacy Consulting Services” would be provided

to the facility by Guardian “Quarterly at no charge.”

       206. In contrast to these free pharmacy consulting services, the pricing

terms in the Magnolia Senior Living contract (unlike the blank one that Relator had

observed) also stated that “Additional Consulting” would be billed at $65 an hour


                                         54
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 55 of 95




for a pharmacist and $55 an hour for a nurse, demonstrating the fair market value

of these services to the facilities.

       207. Further, in the fine print, the Magnolia Senior Living contract

included additional contractual language that expressly prohibited Guardian from

engaging in the very kickback scheme it was perpetrating.

       208. In “Exhibit A – Pharmacy Consulting Services,” Guardian agreed to

“provide pharmacy consulting services in conjunction with Operator’s duties under

applicable law.” The contract continues, “Such duties may include, as applicable,

monthly inspections of each Facility’s nursing stations, the drug storage area, and

medical records to monitor compliance with pharmacy policies and procedures and

state and federal regulations; the provision of a written report regarding the

inspections and on the results of the drug regimen review, noting any irregularities

or other areas of concern.”

       209. The contract further states, “Pharmacy will provide up to two in-

service programs annually at no additional cost to Operator, specifically for

Operator’s nursing staff in order to meet all regulatory requirements, related to

pharmacy consulting services. The programs can be selected from a current in-

service list provided by Pharmacy.”




                                          55
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 56 of 95




      210. The contract expressly describes the “Standards for Consulting

Pharmacist Services” as follows: “The parties intend that their contractual

relationship will be compliant in all manners with applicable federal and state laws,

including, but not limited to, the Federal Anti-Kickback Statute.” The contract

lists eight terms which are incorporated into the Agreement by reference,

including:

         a. Pharmacy will provide or arrange for, and Operator will pay for,
            consulting pharmacist services only on terms that account for
            Pharmacy’s costs to do so, and never below those costs.
            (Emphasis added).

         b. Neither Pharmacy nor Operator will offer, solicit, pay, or receive
            any remuneration (anything of value) intended to induce referrals
            of any patient or the purchasing or ordering of any item or service
            that may be reimbursed, in whole or in part, under a Federal
            Health Care Program, such as Medicare or Medicaid. (Emphasis
            added).

      211. Mr. Hopp, on behalf of Guardian, and the operator of Magnolia Senior

Living signed the contract with an effective date of June 1, 2017.

      212. Despite the contract’s clear prohibition on providing consulting

services below costs, Guardian provided free consulting services pursuant to the

Confidential Pricing Terms in the contract to Magnolia Senior Living as an

improper inducement in violation of the Anti-Kickback Statute.




                                         56
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 57 of 95




      213. As further described below, Guardian also paid to install QuickMAR,

an EMAR system, for Magnolia Senior Living, yet another inducement to obtain

and retain their prescription drug business.

      214. As memorialized in the contract, Guardian only charged the residents

of Magnolia Senior Living a $10 monthly fee for eMAR subscription services but

did not charge the home for installation of the system.

      215. In exchange for these kickbacks, Magnolia Senior Living retained

Guardian as its preferred pharmacy and steered its residents, many of whom were

Medicare or TRICARE beneficiaries, to use Guardian for filling their

prescriptions.

      216. As a personal care home, Magnolia Senior Living was required under

Georgia law to provide medication management services for its residents. See Ga

Comp. R. & Regs. 111-8-62.20(5). Guardian provided these services for free or

below FMV.

      217. Beginning in June 2017, and continuing month-to-month until today,

Guardian submitted and continues to submit claims to Medicare and TRICARE

that are tainted by this illegal inducement.

      218. Guardian knew claims for payment that it submitted, and continues to

submit, to Medicare and TRICARE for prescription drugs provided to residents of


                                          57
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 58 of 95




Magnolia Senior Living were tainted by its illegal kickback scheme and thus were

false claims that were ineligible for payment.

      7.     Family Night

      219. As part of Guardian’s marketing efforts, on or about January 24, 2018,

Relator was preparing to conduct a “Family Night” gathering at Canterfield of

Kennesaw, a 99-bed assisted living community, and drafted a handout about

Guardian’s pricing compared to other pharmacies. Family members of

approximately 20 residents and members of the management team of the assisted

living community attended the meeting.

      220. Based on Relator’s understanding of Guardian’s practice of providing

free or below FMV consulting services and Mr. Hopp’s approach to sales

presentations, the handout listed “Audit fees” and identified “0” to signify there

would be no charges for pharmacy consulting services. Mr. Hopp reviewed the

handout and allowed Relator to present it during “Family Night.”

      221. Thereafter, Canterfield of Kennesaw continued to receive free

pharmacy consulting services from Guardian for its residents, and Guardian also

performed a free installation of its QuickMAR medication records system. See

Exhibit A.




                                         58
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 59 of 95




      222. In exchange for these illegal inducements, Canterfield of Kennesaw

selected Guardian as its preferred pharmacy. Guardian then submitted tainted

claims to Medicare and TRICARE for prescription drugs for Canterfield of

Kennesaw’s residents.

B.    Free Education Services and Skills Checks

      223. In addition to free or below FMV consulting services, Relator later

learned that Guardian provided free education and skills checks that assisted living

communities and personal care homes were required by law to provide.

      224. On March 2, 2017, Ms. Newcomb emailed Mr. Hopp and others at

Guardian to discuss the upcoming Certified Medication Aid training class

Guardian provided on a monthly basis. Assisted living communities must employ

certified medication aids to assist residents with their medications.

      225. In her email, Ms. Newcomb acknowledged Guardian’s practice of

providing free education classes for new customers and others, “The charge for the

class is $50/day, or $100 total per person. Our Host community, new

communities to Guardian AND newly licensed assisted living communities are

exempt from these charges.” (Emphasis added).




                                          59
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 60 of 95




      226. Thus, for the host facility, new Guardian customers, and newly

licensed assisted living communities, Guardian offered for free the education

classes that the facilities were required by Georgia law to provide.

      227. During this time when Ms. Newcomb said new Guardian customers

would receive free education classes in March 2017, Guardian was in the process

of retaining numerous Collier’s facilities as customers, which would have meant

they all would have qualified for these free education classes.

      228. On January 12, 2018, as noted above, Ms. Newcomb announced that

Guardian was changing its policy for education and skills checks and would begin

charging for these services.

      229. She announced that Guardian would begin charging for “class room

training and skills checks” for both assisted living communities and personal care

homes.

      230. She described this as “an important, but difficult change to make” and

noted that they would “most likely get some negative feedback from our clients.”

      231. Thus, in 2018, Guardian finally stopped its long-time practice of

improperly inducing assisted living communities and personal care homes to select

Guardian as its preferred pharmacy and refer their patients by providing free

education and skills checks.


                                         60
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 61 of 95




      232. While its free education and skills check kickback scheme was

underway, Guardian knew claims for payment that it submitted to Medicare and

TRICARE for prescription drugs provided to residents of assisted living

communities and personal care homes were tainted by its illegal kickback scheme

and thus were false claims that were ineligible for payment.

C.    Free eMAR Setup

      233. As described above, Georgia law also requires assisted living

communities and personal care homes to maintain medication administration

records, and many facilities now use electronic records known as eMARs to

comply with the law.

      234. An eMAR system is a software program or web-based tool that

satisfies the record-keeping requirements of Georgia law for daily tracking of

medication administered to residents, including adverse events and other aspects of

administering medicines.

      235. Guardian is not involved in administering medications to patients, nor

does it have any responsibility for maintaining records of medication

administration.




                                        61
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 62 of 95




      236. Maintaining medication administration records is a legal obligation of

assisted living communities and personal care homes that assist residents with

medications, not of the pharmacies that dispense medications for their residents.

      237. Consistent with its practice of giving away inducements to satisfy its

customers, Guardian nonetheless purchases user licenses from eMAR companies,

obtaining their permission to use and install eMAR systems in assisted living

communities and personal care homes, as a kickback to many of the facilities.

      238. Guardian purchases user licenses from multiple eMAR companies,

including QuickMAR, Extended Care Pro (ECP), PointClickCare (PCC), and

Yardi. See Exhibit A.

      239. The user licenses require Guardian to pay a monthly (or yearly)

subscription or “monitoring” fee. Some eMAR companies bill license fees directly

to the facilities, but most bill Guardian, which in turn bills residents (or facilities,

depending on the arrangement).

      240. For most facilities, Guardian bills a monthly fee of $10 to residents

whose facilities subscribe to an electronic system for maintaining medication

administration records.

      241. Guardian does not rely upon eMAR systems to receive prescriptions

from physicians, to fill prescriptions, to deliver medications, or to bill for


                                           62
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 63 of 95




medications and supplies. Guardian uses separate pharmacy management

programs for its own pharmacy operations.

      242. However, Guardian installs the eMAR systems as kickbacks at no

charge for assisted living communities and personal care homes that select

Guardian as their preferred pharmacy.

      243. Specifically, Guardian generally supplies as kickbacks, for no charge,

the hardware for eMAR systems (computers and peripherals – arms, mouse), the

setup (installation and integration with Guardian’s operating system), and limited

technical support and expertise.

      244. When a facility has questions or issues with an eMAR system, such as

technical problems or questions about functionality or features, the facility often

contacts Guardian for support, which Guardian provides as a kickback and free of

charge.

      245. The setup fees, sometimes called interface fees, that are charged by

eMAR companies range from $499 to $7,000, which Guardian pays for as an

inducement and kickback for the benefit of facilities who choose Guardian as a

preferred provider.

      246. If Guardian did not provide kickbacks in the form of these free eMAR

installation services, assisted living communities and personal care homes that


                                         63
          Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 64 of 95




wanted electronic (as opposed to paper) medication records would have to pay

eMAR companies directly for such services in order to maintain their records in

compliance with Georgia law.

      247. While its eMAR scheme was underway, Guardian knew claims for

payment that it submitted to Medicare and TRICARE for prescription drugs

provided to residents of assisted living communities and personal care homes were

tainted by its illegal kickback scheme and thus were false claims that were

ineligible for payment.

D.    Examples of Facilities Receiving Kickbacks (Exhibit A)

      248. Guardian knowingly and willfully supplied, and continues to supply,

free or below FMV services to at least 49 facilities in exchange for their referral of

patients to Guardian for pharmacy services. See Exhibit A.

      249. The summary chart attached to this Complaint as Exhibit A sets forth

examples of 26 assisted living communities and 23 personal care homes for which

Guardian provided free or below FMV services, based upon Relator’s observations

of Guardian’s practices and the statements of Guardian’s employees, as set forth

herein.

      250. The facilities listed on Exhibit A selected Guardian as their

“preferred” pharmacy; in exchange, all received free or below FMV pharmacy


                                          64
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 65 of 95




consulting services for the residents of those facilities who selected Guardian as

their pharmacy.

       251. Exhibit A states the estimated number of residents served by Guardian

at each facility.

       252. As shown on Exhibit A, Guardian conducts free or below FMV

consulting services (i.e., medication management) for approximately 1,900 of the

residents who live in the facilities receiving free services.

       253. The consulting services that Guardian performs for free or below

FMV have a value of approximately $10 to $20 per resident and are performed

quarterly each year, yielding an aggregate value of approximately $75,000 to

$150,000 a year in free or below FMV services, all for the benefit of facilities that

select Guardian as their preferred pharmacy and thus do not have to pay or

otherwise arrange for consulting services to be provided at a cost to their residents.

       254. The facilities listed on Exhibit A that use electronic medication

records also received free installation of their records systems from Guardian in

exchange for selecting Guardian as their “preferred” pharmacy.

       255. The eMAR installations that Guardian performs for free have a value

that ranges from $499 to $7,000 per facility, yielding an aggregate value of at least




                                           65
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 66 of 95




$15,000 in services that Guardian furnished for free to the facilities identified on

Exhibit A that have eMAR systems.

      256. Guardian is paid an average of approximately $390 per month per

resident in payments from residents and reimbursement from health plans for

prescription medications and supplies dispensed by Guardian.

      257. Guardian fills over 160,000 prescriptions each year for residents

whose facilities received free services from Guardian, as shown on Exhibit A, and

approximately 90% of the prescriptions are paid for in whole or part by Medicare

or TRICARE.

      258. Thus, with respect to residents who are Medicare or TRICARE

beneficiaries, Guardian submits over 140,000 prescription claims for payment each

year to Medicare or TRICARE for medications and supplies dispensed to residents

of facilities who received free or below FMV services from Guardian in exchange

for referring residents to Guardian for pharmacy services.

      259. Since 2014, Guardian has generated over $20 million in Medicare and

TRICARE reimbursements and copayments for Medicare and TRICARE

beneficiaries who were referred to Guardian by the facilities identified on Exhibit

A, which all received free or below FMV services from Guardian in exchange for

the designation of being the “preferred” pharmacy of those facilities.


                                          66
      Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 67 of 95




      1.    Senior Solutions Management Group

      260. By way of example, Relator had first-hand knowledge that claims

submitted by Guardian for residents at personal care homes owned and operated by

the Senior Solutions Management Group were tainted by its kickback scheme.

      261. Mr. Hopp told Relator about a conversation he had with Jason

Andrews, Regional Manager for Senior Solutions Management Group. During this

conversation, Mr. Hopp reported that Mr. Andrews said the facilities owned and

operated by Senior Solutions Management Group would not remain customers of

Guardian unless Guardian waived many of its fees.

      262. Country Gardens Senior Living is a 50-bed personal care home

located at 7175 Lester Road, Union City, Georgia 30291.

      263. Antebellum Grove Senior Living is a 69-bed personal care home

located at 1010 Kathryn Ryals Rd, Warner Robins, GA 31088.

      264. Both Country Gardens Senior Living and Antebellum Grove Senior

Living are owned and operated by Senior Solutions Management Group.

      265. In order to secure their residents’ pharmacy business, Guardian

provided Country Gardens Senior Living and Antebellum Grove Senior Living

free monthly eMAR services and free or below FMV consulting.




                                       67
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 68 of 95




      266. As personal care homes, Country Gardens Senior Living and

Antebellum Grove Senior Living are required under Georgia law to provide

medication management services for their residents. See Ga Comp. R. & Regs.

111-8-62.20(5). Guardian provided these services for free or below FMV.

      267. Beginning in March 2017, and continuing month-to-month until

Country Gardens Senior Living and Antebellum Grove Senior Living terminated

Guardian in August 2018, Guardian submitted claims to Medicare and TRICARE

for residents at Country Gardens Senior Living and Antebellum Grove Senior

Living that were tainted by its illegal kickback arrangement.

      268. Guardian knew claims for payment that it submitted to Medicare and

TRICARE for prescription drugs provided to residents of Country Gardens and

Antebellum Grove were tainted by its illegal kickback scheme and thus were false

claims that were ineligible for payment.

      2.    Trinity Lifestyles Management Group

      269. By way of further example, Relator had first-hand knowledge that

claims submitted by Guardian for residents at assisted living communities owned

and operated by the Trinity Lifestyles Management Group were tainted by its

kickback scheme.




                                           68
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 69 of 95




      270. Dogwood Forest of Dunwoody is an 86-bed assisted living

community located at 7400 Peachtree Dunwoody Road NE, Atlanta, GA 30328. It

is owned and operated by Trinity Lifestyles Management Group. They were

previously a customer of Collier’s, so Relator has first-hand knowledge of the

claims submitted for residents of Dogwood Forest of Dunwoody prior to and after

the transition to Guardian.

      271. In early 2017, after Guardian purchased Collier’s, Mr. Hopp and

Relator attended a group meeting at Trinity Lifestyles Management Group’s

corporate office in Alpharetta with their management team, including Tina

Boatman, Trinity Lifestyles Management Group’s Corporate Director of Wellness

and Life Services, and Victoria Curl, Trinity Lifestyles Management Group’s

President and Chief Operating Officer.

      272. In order to secure their business and to get the facility to switch to

strip packaging, Mr. Hopp and Guardian offered the facility free consulting

services. After the meeting, Ms. Boatman asked Relator why Guardian was giving

away the consulting services for free. When the facility had previously been a

customer of Collier’s, Relator had charged for these services. Relator could only

reply that Guardian has a different approach.

      273. Mr. Hopp had follow-up discussions with Ms. Boatman and Ms. Curl.


                                         69
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 70 of 95




      274. Upon information and belief, Mr. Hopp signed a contract for one year

with Trinity Lifestyles Management Group.

      275. As an assisted living community, Dogwood Forest of Dunwoody was

required under Georgia law to secure the services of a licensed pharmacist to:

perform a quarterly review of the drug regimen of each resident; report

irregularities found in the drug regimen review to the assisted living community

administrator; remove expired, discontinued, or deteriorated drugs; establish

policies and procedures for safe and effective drug therapy, distribution, use, and

control; and monitor compliance with policies and procedures for medication

handling and storage. See O.C.G.A. § 31-7-12.2(g)(10). Guardian provided these

required services for free.

      276. Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents at Dogwood Forest of Dunwoody that are tainted by its

illegal kickback arrangement.

      277. Guardian knew claims for payment that it submitted, and continues to

submit, to Medicare and TRICARE for prescription drugs provided to residents of

Dogwood Forest of Dunwoody were tainted by its illegal kickback scheme and

thus were false claims that were ineligible for payment.


                                         70
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 71 of 95




E.    Representative Examples of Claims Submitted to Medicare

      1.      Eagles Landing Senior Living

      278. By way of further representative example, Relator had first-hand

knowledge that claims submitted by Guardian for residents of Eagles Landing

Senior Living were tainted by its kickback scheme.

      279. Eagles Landing Senior Living is an 81-bed assisted living community

located at 475 Country Club Drive, Stockbridge, Georgia 30281. They were

previously a customer of Collier’s, so Relator has first-hand knowledge of the

claims submitted for residents of Eagles Landing Senior Living prior to and after

the transition to Guardian.

      280. Guardian offered Eagles Landing Senior Living free or below FMV

consulting services in order to retain their business.

      281. As an assisted living community, Eagles Landing Senior Living was

required under Georgia law to secure the services of a licensed pharmacist to:

perform a quarterly review of the drug regimen of each resident; report

irregularities found in the drug regimen review to the assisted living community

administrator; remove expired, discontinued, or deteriorated drugs; establish

policies and procedures for safe and effective drug therapy, distribution, use, and

control; and monitor compliance with policies and procedures for medication


                                          71
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 72 of 95




handling and storage. See O.C.G.A. § 31-7-12.2(g)(10). Guardian provided these

required services for free or below FMV.

      282. Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents of Eagles Landing Senior Living that are tainted by its

illegal kickback arrangement.

      283. For example, upon information and belief, based on the drug

treatment regimen the patient was following while serviced by Collier’s, beginning

in May 2017, Guardian submitted claims requesting Medicare payment for

prescription drugs once a month to the Humana Medicare Advantage Plan

(specifically, “Humana Employers Health Plan of Georgia, Inc.”) for patient

M.P.’s medications. Patient M.P. was previously a patient of Collier’s and

became a patient of Guardian’s after Eagles Landing Senior Living decided to

retain them as the facility’s preferred pharmacy following receipt of the

inducements described herein. The following tainted claims were reimbursed by

Medicare out of government funds:

                                                       Part D
                 NDC Code         Date Claim was
 NDC Code                                              Payment          Prescriber
                 Description      Processed
                                                       Amount
                                                                        Ronald
 00456342833     Namenda XR       05/05/2017           $43.06
                                                                        Watts


                                         72
      Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 73 of 95




                                                      Part D
                 NDC Code         Date Claim was
 NDC Code                                             Payment         Prescriber
                 Description      Processed
                                                      Amount
                                                                      Ronald
 00456342833     Namenda XR       06/21/2017          $39.05
                                                                      Watts
                                                                      Ronald
 00456342833     Namenda XR       07/28/2017          $40.39
                                                                      Watts
                                                                      Ronald
 00456342833     Namenda XR       08/21/2017          $191.72
                                                                      Watts
                                                                      Ronald
 00456342833     Namenda XR       09/04/2017          $359.96
                                                                      Watts

      284. By way of further representative example, upon information and

belief, based on the drug treatment regimen the patient was following while

serviced by Collier’s, beginning in June 2018, Guardian submitted claims

requesting Medicare payment for prescription drugs once a month to the Humana

Medicare Advantage Plan (specifically, “Humana Insurance Company”) for patient

C.P.’s medications. Patient C.P. was previously a patient of Collier’s and became

a patient of Guardian’s after Eagles Landing Senior Living decided to retain them

as the facility’s preferred pharmacy following receipt of the inducements described

herein. The following tainted claims were reimbursed by Medicare out of

government funds:

                                                      Part D
                 NDC Code         Date Claim was
 NDC Code                                             Payment         Prescriber
                 Description      Processed
                                                      Amount
                 Esomeprazole                                         DeAnn
 13668015490                      09/04/2018          $45.12
                 Magnesium                                            Bing


                                        73
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 74 of 95




                                                      Part D
                 NDC Code         Date Claim was
 NDC Code                                             Payment         Prescriber
                 Description      Processed
                                                      Amount
                 Esomeprazole                                         DeAnn
 13668015490                      10/04/2018          $45.12
                 Magnesium                                            Bing
                 Esomeprazole                                         DeAnn
 13668015490                      11/05/2018          $45.12
                 Magnesium                                            Bing
                 Esomeprazole                                         DeAnn
 13668015490                      12/04/2018          $45.12
                 Magnesium                                            Bing
                 Esomeprazole                                         DeAnn
 13668015490                      01/04/2019          $45.12
                 Magnesium                                            Bing

      285. Guardian knew claims for payment that it submitted, and continues to

submit, to Medicare and TRICARE for prescription drugs provided to residents of

Eagles Landing Senior Living were tainted by its illegal kickback scheme and thus

were false claims that were ineligible for payment.

      2.    Oaks Senior Living Facilities

      286. By way of further representative example, Relator had first-hand

knowledge that claims submitted by Guardian for residents of facilities owned and

operated by Oaks Senior Living were tainted by its kickback scheme.

      287. Mr. Hopp met with Linda Bennett, the Chief Operating Officer, of the

Oaks Senior Living facilities and other senior management in early 2017, shortly

after Guardian purchased Collier’s.

      288. Following these discussions, Guardian provided inducements to

secure their business. Specifically, Guardian provided free or below FMV


                                        74
        Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 75 of 95




consulting services to the Oaks Senior Living residents when the facilities switched

to the preferred strip packaging system. Guardian also charged the residents at the

Oaks Senior Living facilities less than fair market value for the monthly eMAR

fees.

        289. As assisted living communities, the Oaks Senior Living facilities were

required under Georgia law to secure the services of a licensed pharmacist to:

perform a quarterly review of the drug regimen of each resident; report

irregularities found in the drug regimen review to the assisted living community

administrator; remove expired, discontinued, or deteriorated drugs; establish

policies and procedures for safe and effective drug therapy, distribution, use, and

control; and monitor compliance with policies and procedures for medication

handling and storage. See O.C.G.A. § 31-7-12.2(g)(10). Guardian provided these

required services for free or below FMV.

        290. For example, Oaks at Post Road is a 110-bed assisted living

community located at 3875 Post Rd, Cumming, GA 30040. Oaks at Post Road was

previously a customer of Collier’s, so Relator has first-hand knowledge of the

claims submitted for residents of Oaks at Post Road prior to and after the transition

to Guardian.




                                         75
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 76 of 95




      291. Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents at Oaks at Post Road that are tainted by its illegal kickback

arrangement.

      292. For example, upon information and belief, based on the drug

treatment regimen the patient was following while serviced by Collier’s, beginning

in July 2017, Guardian submitted claims requesting Medicare payment for

prescription drugs once a month to the Aetna Medicare Advantage Plan

(specifically, “Aetna Life Insurance Company”) for patient E.S.’s medications.

Patient E.S. was previously a patient of Collier’s and became a patient of

Guardian’s after Oaks at Post Road decided to retain them as the facility’s

preferred pharmacy following receipt of the inducements described herein. The

following tainted claims were reimbursed by Medicare out of government funds:

                                                      Part D
                 NDC Code         Date Claim was
 NDC Code                                             Payment           Prescriber
                 Description      Processed
                                                      Amount
                 Rivastigmine                                           Xiaoqing
 47781030503                      07/26/2017          $348.72
                 Transdermal                                            Guo
                 Rivastigmine                                           Xiaoqing
 47781030503                      08/22/2017          $348.72
                 Transdermal                                            Guo
                 Rivastigmine                                           David
 47781030503                      10/03/2017          $348.72
                 Transdermal                                            Cohen
                 Rivastigmine                                           David
 47781030503                      11/21/2017          $348.72
                 Transdermal                                            Cohen

                                         76
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 77 of 95




                                                       Part D
                  NDC Code          Date Claim was
 NDC Code                                              Payment          Prescriber
                  Description       Processed
                                                       Amount
                  Rivastigmine                                          David
 47781030503                        12/19/2017         $348.72
                  Transdermal                                           Cohen

      293. By way of further example, Oaks at Braselton is a 100-bed assisted

living community located at 5373 Thompson Mill Rd, Hoschton, GA 30548. Oaks

at Braselton was previously a customer of Collier’s, so Relator has first-hand

knowledge of the claims submitted for residents of Oaks at Braselton prior to and

after the transition to Guardian.

      294. Beginning in March 2017, and continuing month-to-month until

today, Guardian submitted and continues to submit claims to Medicare and

TRICARE for residents of Oaks at Braselton that are tainted by its illegal kickback

arrangement.

      295. For example, upon information and belief, based on the drug

treatment regimen the patient was following while serviced by Collier’s, beginning

in April 2017, Guardian submitted claims requesting Medicare payment for

prescription drugs once a month to the Aetna Medicare Advantage Plan

(specifically, “Aetna Life Insurance Company”) for patient C.S.’s medications.

Patient C.S. was previously a patient of Collier’s and became a patient of

Guardian’s after Oaks at Braselton decided to retain them as the facility’s preferred


                                         77
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 78 of 95




pharmacy following receipt of the inducements described herein. The following

tainted claims were reimbursed by Medicare out of government funds:

                                                      Part D
                 NDC Code          Date Claim was
 NDC Code                                             Payment          Prescriber
                 Description       Processed
                                                      Amount
                                                                       Anga-Lee
 60505011405     Gabapentin        04/12/2017         $9.91
                                                                       Tipton
                                                                       Anga-Lee
 60505011405     Gabapentin        05/09/2017         $9.91
                                                                       Tipton
                                                                       Anga-Lee
 60505011405     Gabapentin        06/06/2017         $9.91
                                                                       Tipton
                                                                       Fatimah
 60505011405     Gabapentin        07/04/2017         $9.91
                                                                       Manzoor
                                                                       Fatimah
 60505011405     Gabapentin        08/02/2017         $7.66
                                                                       Manzoor

      296. Guardian knew claims for payment that it submitted, and continues to

submit, to Medicare and TRICARE for prescription drugs provided to residents of

the Oaks Senior Living facilities were tainted by its illegal kickback scheme and

thus were false claims that were ineligible for payment.

F.    Guardian’s Free Services Have Independent Value For Facilities

      297. Guardian’s inducements – in the form of free or below FMV

pharmacy consulting services, free education and skills checks, and free eMAR

setup -- benefit the owners and operators of the assisted living communities and

personal care homes by reducing their operating costs to comply with Georgia law

and reducing their residents’ costs.


                                        78
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 79 of 95




      298. By facilitating their compliance with requirements for medication

administration records and medication management, Guardian provides substantial

benefits to facilities that are unrelated to dispensing medications for residents.

      299. Such services are add-on services that have independent value for

facilities. In other words, the free services that Guardian supplies to the facilities

are not necessary or integral to Guardian’s services as a pharmacy dispensing

prescription medications and supplies to residents.

       XI.    Guardian Knew Its Kickback Scheme Was Unlawful

      300. Defendants knowingly and willfully participated in a kickback scheme

to provide free or below FMV consulting services, free education and skills

checks, and free installation of eMAR systems to assisted living communities and

personal care homes in exchange for their referring residents to Guardian, and

arranging for or recommending Guardian to residents, to fill prescription orders for

drugs and supplies paid for by the Medicare Program or TRICARE.

      301. At all times relevant to the Complaint, Defendants participated in the

kickback scheme knowing that at least one of the purposes of the remuneration

(i.e., the free and below FMV services) was to induce and reward referrals of

residents to Guardian for prescription drug orders and supplies.




                                          79
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 80 of 95




      302. Defendants know and have known since the inception of their

kickback scheme that compliance with the Anti-Kickback Statute is a material

condition of participating in the Medicare and TRICARE Programs as a pharmacy

and a prerequisite to receiving reimbursement from the Medicare and TRICARE

Programs through their contractors. See 42 U.S.C. § 1320a-7b(b).

      303. Guardian’s executive team is comprised of many experienced

healthcare executives with long careers in the pharmacy and long-term care

industries who are well aware of the prohibitions of the Anti-Kickback Statute.

      304. In fact, in a PowerPoint slide presentation given at the

President/Sales/Account Manager Meeting in 2018, Guardian criticized retail

pharmacies for “lacking in nursing, consulting, eMAR support, technology and

education services,” thereby promoting the value of these services to the assisted

living communities. At the same time, Guardian complained that retail pharmacies

“[s]ometimes will provide services at no cost and/or fly under the regulation ‘radar

screen,’” indicating their awareness that the provision of free services was strictly

prohibited.

      305. In the presentation, Guardian also falsely claims, “Guardian will not

put your company at risk –compliance with safe harbor regulations, absolutely no




                                          80
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 81 of 95




‘under the radar activities.’” Despite this language, Guardian knowingly offered

the inducements described herein.

A.    OIG Has Cautioned Against Free Services For Decades

      306. The prohibition on providing free services in exchange for patient

referrals for Medicare services or supplies has been the subject of decades of

enforcement actions and guidance published by the federal government to assist

people seeking to comply with the Anti-Kickback Statute.

      307. For example, in November 2009, the Department of Justice

announced a $98 million settlement of a False Claims Act case with Omnicare, the

largest institutional pharmacy provider, based on allegations that Omnicare

supplied unlawful inducements, including free pharmacist consulting services to

referring customers.

      308. Pursuant to federal law, 42 U.S.C. § 1320a-7d(b), the Secretary of the

United States Department of Health and Human Services (HHS), in consultation

with the Attorney General, is authorized to issue advisory opinions and other

guidance on specific topics, including what constitutes prohibited remuneration

under the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), and whether any

activity or proposed activity could result in the imposition of sanctions or

exclusion from participation in Medicare. 42 U.S.C. § 1320a-7d(b)(2).


                                         81
          Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 82 of 95




          309. HHS’s Office of Inspector General (“OIG”) has frequently cautioned

against providing free services in exchange for patient referrals in advisory

opinions, special fraud alerts, and compliance guidance – all available for the

public on the OIG website: https://oig.hhs.gov/compliance/advisory-

opinions/index.asp.

          310. For example, over twenty years ago, OIG issued a “Special Fraud

Alert” in 1998 that described suspected kickback arrangements in circumstances

analogous to those described in this Complaint.4 The 1998 Special Fraud Alert

addressed “instances of potential kickbacks between hospices and nursing homes

to influence the referral of patients.”5

          311. The operators of nursing homes, like those of assisted living

communities and personal care homes, often refer their residents to healthcare

providers such as pharmacies and hospice care (end-of-life care). In the 1998

Special Fraud Alert, OIG cited examples of “suspected kickbacks” including “[a]




4
 See OIG Special Fraud Alert, Fraud And Abuse In Nursing Home Arrangements
With Hospices (March 1998), https://oig.hhs.gov/compliance/alerts/index.asp.
5
    Id. at 3.
                                           82
          Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 83 of 95




hospice offering free goods or goods at below fair market value to induce a nursing

home to refer patients to the hospice.”6

          312. Ten years later, in 2008, OIG specifically addressed the kickback risks

associated with “consultant pharmacy services” in the context of nursing homes.7

Similar to assisted living communities, nursing homes are required to hire a

pharmacist to conduct medication management services for their residents.8

          313. In its 2008 compliance guidance, OIG expressly cautioned that

“consultant pharmacist services under contract with a long-term care pharmacy”

that are provided for free or “at non-fair-market-value rates” present a heightened

risk of a violation of the Anti-Kickback Statute.9 The OIG described the following

conduct as “[e]xamples of suspect . . . arrangements that warrant careful scrutiny”

under the Anti-Kickback Statute:




6
    Id. at 4.
7
 See OIG Supplemental Compliance Program Guidance for Nursing Facilities, 73
Fed. Reg. 56832 (Sep. 30, 2008).
8
  See 42 C.F.R. § 483.45; see also Ga. Comp. R. & Regs. 480-24-.05 (duties of
consultant pharmacist for nursing homes and other long-term care facilities).
.
9
  73 Fed. Reg. 56832, n.53.
                                           83
           Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 84 of 95




           (a) “Pharmaceutical consultant services, medication management, or

           supplies offered by a pharmacy;” and

           (b) “Equipment, computers, or software applications that have

           independent value . . . .”10

           314. The OIG bluntly acknowledged in its 2008 guidance that such

arrangements for “services and supplies to be provided to residents” of a home by

outsiders “such as pharmacies” may disguise kickbacks intended to influence the

home to refer its residents to the outside organization for services covered by

federal healthcare programs.11

           315. The foregoing guidance documents published by the OIG, together

with many other similar guidance documents, put Guardian on notice that its

conduct was unlawful and that violations of the Anti-Kickback Statute are material

to Medicare’s payment decisions.




10
     73 Fed. Reg. 56843.
11
     Id.
                                            84
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 85 of 95




B.    Guardian’s Certifications of Compliance

      316. Most of Defendants’ profits come from reimbursement (i.e., payments

for prescription drugs and supplies) by the Medicare Program through Medicare

Part D Sponsors, PBMs, and Medicare Advantage Prescription Drug Plans.

      317. To participate in the prescription drug coverage plans of the Medicare

patients, Guardian enters into a reimbursement contract, sometimes known as a

Provider Agreement, with each Medicare Part D Sponsor or other Medicare

contractor that administers the drug plans for those patients.

      318. The Provider Agreements that Guardian enters into with Medicare

contractors expressly require Guardian to comply with all applicable federal laws,

which includes the Anti-Kickback Statute, and applicable regulations and CMS

instructions. See 42 C.F.R. § 423.505(i)(4)(iv).

      319. Pursuant to such Provider Agreements, Guardian also is required to

train its employees, including but not limited to Matt Hopp, Lori Newcomb, and

Tim Williams, on the prohibitions of the Anti-Kickback Statute.

      320. Part D Sponsors and other contractors also publish compliance

policies instructing pharmacies about the importance of complying with federal

healthcare laws, including specific instructions on the Anti-Kickback Statute.




                                         85
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 86 of 95




      321. For example, Guardian has a Provider Agreement with Humana,

which sponsors Medicare Part D and MA-PD plans. Humana publishes a

Pharmacy Manual stating as follows: “Pharmacy providers are prohibited from

having any financial relationship relating to the delivery of or billing for items or

services covered under a federal health care program that . . . [w]ould violate the

federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, if items or services delivered

in connection with the relationship were billed to a federal health care program.”

      322. Guardian, having entered into numerous Provider Agreements with

Medicare contractors, is well aware that compliance with the Anti-Kickback

Statute is a material condition of payment by the Medicare program, including

payments by Part D Sponsors MA-PD Plans pursuant to contracts with Medicare.

C.    The Fine Print

      323. Finally, as described above, Guardian’s knowledge of the prohibitions

of the Anti-Kickback Statute is apparent in the fine print of the contracts it offers to

assisted living communities and personal care homes.

      324. Exhibit A to the contracts between the facilities and Guardian

expressly refers to the Federal Anti-Kickback Statute and states as follows, among

other things:




                                          86
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 87 of 95




      “[Guardian] will provide or arrange for, and Operator [of the facility]
      will pay for, consulting pharmacist services only on terms that account
      for [Guardian’s] costs to do so, and never below those costs.”

      “All arrangements for consulting pharmacist services will be
      established without regard to any referrals.”

      325. Guardian, however, knowingly ignored the fine print in its own

contracts.

      326. Guardian blatantly violated the Anti-Kickback Statute by knowingly

providing free or below FMV consulting, education and skills checks, and eMAR

services for assisted living communities and personal care homes, at least one

purpose of which was to induce the facilities to select Guardian to fill the

pharmacy needs of their residents, most of whom are Medicare or TRICARE

beneficiaries.

      327. Guardian knew the claims for payment that it has submitted, and

continues to submit, to Medicare and TRICARE for prescription drugs and

supplies provided to residents of the facilities receiving free services from

Guardian were tainted by its illegal kickback scheme and thus were false claims

that were ineligible for payment by Medicare or TRICARE.




                                          87
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 88 of 95




                                    Count One
          Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
                                  (False Claims)

      328. Relator repeats and realleges the allegations paragraphs 1-327 in the

Complaint as if fully set forth herein.

      329. As set forth above, Guardian provided kickbacks in the form of free or

below FMV pharmacy consulting, education and skills classes, and eMAR services

to assisted living communities and personal care homes with the intention and

effect of inducing those facilities to designate Guardian as their “preferred”

pharmacy, meaning the facilities agreed to steer their residents to Guardian to fill

prescriptions for drugs and supplies, most of which were paid for in whole or part

by Medicare and TRICARE, in violation of the Anti-Kickback Statute, 42 U.S.C. §

1320a-7b(b)(2).

      330. Guardian has submitted and continues to submit claims for payment

for prescription drugs and supplies that it dispensed to residents of facilities that

received free or below FMV services pursuant to Guardian’s kickback scheme.

      331. Compliance with the Anti-Kickback Statute is a material condition of

receiving reimbursement from the Medicare and TRICARE Programs.




                                           88
         Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 89 of 95




         332. Guardian’s claims for payment for prescriptions tainted by its

kickback scheme were false claims and were not eligible for payment by Medicare

or TRICARE.

         333. As a foreseeable result of Guardian’s participation in the kickback

scheme, Guardian knowingly submitted or caused the submission of hundreds of

thousands of false claims to Medicare and TRICARE for payment, in violation of

the False Claims Act, 31 U.S.C. § 3729(a).

         334. By virtue of the false claims the Defendants presented or caused to be

presented, the United States has suffered damages in an amount to be determined

at trial and is entitled to recover treble damages plus a civil penalty for each false

claim.

                                     Count Two
            Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(B)
             (False Records and Statements Material to False Claims)

         335. Relator repeats and realleges the allegations in paragraphs 1-327 the

Complaint as if fully set forth herein.

         336. In connection with the kickback-tainted prescription claims that

Guardian submitted or caused to be submitted to Medicare and TRICARE,

Guardian knowingly made or used, or caused others (such Medicare Part D

Sponsors, PBMs, MA-PD Plans, and ESI) to make or use, false records or


                                          89
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 90 of 95




statements that were material to false or fraudulent claims for payment submitted

to Medicare and TRICARE.

      337. By reason of these false records or statements, the United States has

suffered damages in an amount to be determined at trial and is entitled to recover

treble damages plus a civil penalty for each false claim.

                                   Count Three
          Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(G)
                       (Failure to Return Overpayments)

      338. Relator repeats and realleges the allegations paragraphs 1-327 of the

Complaint as if fully set forth herein.

      339. By knowingly engaging in the kickback schemes set forth above,

Defendants knew they were ineligible to participate in the Medicare program or to

receive Medicare reimbursement for prescription drug claims.

      340. Defendants had a duty under federal law to return excess payments,

known as overpayments, to Medicare within 60 days of when the overpayments

were identified. See 42 U.S.C. § 1320a-7k(d)(2).

      341. Medicare payments that Defendants received after they knowingly

initiated the kickback schemes set forth above were overpayments that Defendants

had an affirmative legal obligation to report and return to the Medicare program.




                                          90
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 91 of 95




Defendants are not entitled to keep federal taxpayer money they were not eligible

to receive.

      342. An overpayment knowingly retained after 60 days becomes an

“obligation” within the meaning of the reverse false claims provision of the False

Claims Act. 42 U.S.C. § 1320a-7k(d)(3).

      343. A defendant that “knowingly conceals or knowingly and improperly

avoids or decreases an obligation” to return funds to federal programs is liable

under the False Claims Act. 31 U.S.C. § 3729(a)(1)(G).

      344. Defendants made, used, or caused to be made or used, a false record

or statement material to an obligation to pay or transmit money or property to the

Government, or knowingly concealed or knowingly and improperly avoided or

decreased an obligation to pay or transmit money or property to the Government.

      345. Defendants improperly retained such overpayments with actual

knowledge of the legal obligation to return the funds to Medicare, or with reckless

disregard or deliberate ignorance of the legal obligation to return the funds to

Medicare because they were not entitled to keep the funds.

      346. By reason of Defendants’ knowing and improper retention of the

overpayments described herein, the United States has suffered damages in an




                                          91
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 92 of 95




amount to be determined at trial and is entitled to recover treble damages plus a

civil penalty for each false claim.

      WHEREFORE, Relator Henry B. Heller respectfully prays for the entry of

judgment against Defendants awarding the following relief:

      For the United States of America

      (a) Three times the amount of damages the United States sustains because of

          each violation of the False Claims Act; and

      (b) A civil penalty for each false claim or false statement;

      For the Relator

      (c) An award of 30% of the judgment amount, settlement, or other remedy

          arising from this action; and

      (d) An assessment against Defendants under the False Claims Act of

          litigation costs and reasonable attorneys’ fees as provided by 31 U.S.C.

          §3730(d);

      (e) Pre- and post-judgment interest on the awards ordered herein; and

      (f) such other and further relief as the Court may deem just and proper.

                          DEMAND FOR JURY TRIAL

      Relator respectfully demands a trial by jury on all issues so triable.




                                          92
      Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 93 of 95




     Respectfully submitted this 6th day of March, 2020.

s/ Michael J. Moore                         s/ Lynn M. Adam
MICHAEL J. MOORE                            LYNN M. ADAM
Georgia Bar No. 520109                      Georgia Bar No. 002319
CHARLES W. BYRD
Georgia Bar No. 100850                      ADAM LAW LLC
ELIZABETH S. WHITE                          125 Clairemont Avenue
Georgia Bar No. 258844                      Suite 380
CAROLINE G. MCGLAMRY                        Decatur, Georgia 30030
Georgia Bar No. 230832                      Tel: (404) 324-3582
                                            ladam@lynnadamlaw.com
POPE MCGLAMRY
3391 Peachtree Road, NE, Suite 300
Atlanta, GA 30326
(404) 523-7706
efile@pmkm.com


                    Attorneys for Relator Henry B. Heller




                                       93
      Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 94 of 95




                               CERTIFICATION

      Pursuant to N.D. Ga. L.R. 7.1(D), counsel for Plaintiff hereby certifies that

this document has been prepared with Times New Roman (14 point) font, which font

has been approved under L.R. 5.1(C).




                                        94
       Case 1:18-cv-03728-SDG Document 24 Filed 03/06/20 Page 95 of 95




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 6, 2020, I electronically filed the foregoing

AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL with the

Clerk of Court using the Court’s CM/ECF system, which will automatically send

notification of such filing to all counsel of record.

 GABRIEL A. MENDEL                              DAVID T. COHEN
 Assistant U.S. Attorney                        Senior Trial Counsel
 United States Attorney’s Office                U.S. Department of Justice
 Richard B. Russell Federal Bldg.               175 N. Street, N.E., Room 9-1314
 75 Ted Turner Drive, S.W., Suite 600           Washington, D.C. 20002
 Atlanta, GA 30303                              Phone: (202) 307-0136
 Phone: (404) 581-6000                          david.t.cohen@usdoj.gov
 Fax: (404) 581-6163
 Gabriel.Mendel@usdoj.gov


                                                 /s/ Michael J. Moore
                                                 MICHAEL J. MOORE
                                                 Pope, McGlamry, Kilpatrick,
                                                 Morrison & Norwood, P.C.
                                                 3391 Peachtree Road, NE, Suite 300
                                                 P.O. Box 19337 (31126-1337)
                                                 Atlanta, GA 30326
                                                 (404) 523-7706
                                                 efile@pmkm.com




                                           95
